Exhibit 10.1




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



TERM LOAN AGREEMENT


dated as of July 31, 2014


among


KILROY REALTY, L.P.




JPMORGAN CHASE BANK, N.A.,
as Bank and as Administrative Agent for the Banks,


J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED OR ITS AFFILIATE and WELLS FARGO SECURITIES, LLC
as Joint Lead Arrangers and Joint Bookrunners,


BANK OF AMERICA, N.A.,
as Bank and Syndication Agent,


WELLS FARGO BANK, N.A., BARCLAYS BANK PLC, COMPASS BANK, PNC BANK,
NATIONAL ASSOCIATION, ROYAL BANK OF CANADA, MUFG UNION BANK, N.A.
and U.S. BANK NATIONAL ASSOCIATION,
as Banks and Co-Documentation Agents,


and


THE BANKS LISTED HEREIN



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------







--------------------------------------------------------------------------------










TABLE OF CONTENTS
 
 
Page
ARTICLE I
DEFINITIONS
1


 
 
 
Section 1.1
Definitions
1


Section 1.2
Accounting Terms and Determinations
23


Section 1.3
Types of Borrowings
23


 
 
 
ARTICLE II
THE CREDITS
23


 
 
 
Section 2.1
Commitments to Lend
23


Section 2.2
Notice of Borrowing
24


Section 2.3
Reserved
24


Section 2.4
Notice to Banks; Funding of Loans
24


Section 2.5
Notes
25


Section 2.6
Expiration of Facility; Maturity of Loans
25


Section 2.7
Interest Rates
26


Section 2.8
Reserved
27


Section 2.9
Reserved
27


Section 2.10
Mandatory Prepayment
27


Section 2.11
Optional Prepayments
28


Section 2.12
General Provisions as to Payments
28


Section 2.13
Funding Losses
30


Section 2.14
Computation of Interest and Fees
30


Section 2.15
Method of Electing Interest Rates
30


Section 2.16
Extending Facilities
31


 
 
 
ARTICLE III
CONDITIONS
33


 
 
 
Section 3.1
Closing
33


Section 3.2
Borrowings
35


 
 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
36


 
 
 
Section 4.1
Existence and Power
36


Section 4.2
Power and Authority
36


Section 4.3
No Violation
36


Section 4.4
Financial Information
37


Section 4.5
Litigation
37


Section 4.6
Compliance with ERISA
37


Section 4.7
Environmental Compliance
38


Section 4.8
Taxes
39


Section 4.9
Full Disclosure
39


Section 4.10
Solvency
39


Section 4.11
Use of Proceeds; Margin Regulations
39


Section 4.12
Governmental Approvals
40


Section 4.13
Investment Company Act
40


Section 4.14
Closing Date Transactions
40


Section 4.15
Representations and Warranties in Loan Documents
40




 
i
 




--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 
 
Page
Section 4.16
Patents, Trademarks, etc
40


Section 4.17
No Default
40


Section 4.18
Licenses, etc
40


Section 4.19
Compliance with Law
41


Section 4.20
No Burdensome Restrictions
41


Section 4.21
Brokers' Fees
41


Section 4.22
Labor Matters
41


Section 4.23
Organizational Documents
41


Section 4.24
Principal Offices
41


Section 4.25
REIT Status
41


Section 4.26
Ownership of Property
41


Section 4.27
Insurance
42


Section 4.28
Anti-Corruption Laws
42


Section 4.29
Sanctions
42


 
 
 
ARTICLE V
AFFIRMATIVE AND NEGATIVE COVENANTS
42


 
 
 
Section 5.1
Information
42


Section 5.2
Payment of Obligations
45


Section 5.3
Maintenance of Property; Insurance
45


Section 5.4
Conduct of Business
45


Section 5.5
Compliance with Laws
45


Section 5.6
Inspection of Property, Books and Records
46


Section 5.7
Existence
46


Section 5.8
Financial Covenants
46


Section 5.9
Restriction on Fundamental Changes; Operation and Control
47


Section 5.10
Changes in Business
48


Section 5.11
Sale of Unencumbered Asset Pool Properties
48


Section 5.12
Fiscal Year; Fiscal Quarter
48


Section 5.13
Margin Stock
48


Section 5.14
Use of Proceeds
48


Section 5.15
General Partner Status
48


 
 
 
ARTICLE VI
DEFAULTS
48


 
 
 
Section 6.1
Events of Default
48


Section 6.2
Rights and Remedies
51


Section 6.3
Notice of Default
52


 
 
 
ARTICLE VII
THE ADMINISTRATIVE AGENT
52


 
 
 
Section 7.1
Appointment and Authorization
52


Section 7.2
Administrative Agent and Affiliates
53


Section 7.3
Action by Administrative Agent
53


Section 7.4
Consultation with Experts
54


Section 7.5
Liability of Administrative Agent
54




 
ii
 




--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 
 
Page
Section 7.6
Indemnification
54


Section 7.7
Credit Decision
55


Section 7.8
Successor Administrative Agent
55


Section 7.9
Administrative Agent's Fee
56


Section 7.10
Copies of Notices
56


 
 
 
ARTICLE VIII
CHANGE IN CIRCUMSTANCES
56


 
 
 
Section 8.1
Alternate Rate of Interest
56


Section 8.2
Illegality
56


Section 8.3
Increased Cost and Reduced Return
57


Section 8.4
Taxes
58


Section 8.5
Base Rate Loans Substituted for Affected Euro-Dollar Loans
62


Section 8.6
Mitigation Obligations; Replacement of Banks
63


 
 
 
ARTICLE IX
MISCELLANEOUS
64


 
 
 
Section 9.1
Notices
64


Section 9.2
No Waivers
65


Section 9.3
Expenses; Indemnification
65


Section 9.4
Sharing of Set-Offs
66


Section 9.5
Amendments and Waivers
67


Section 9.6
Successors and Assigns
67


Section 9.7
USA Patriot Act
70


Section 9.8
Defaulting Lenders
70


Section 9.9
Governing Law; Submission to Jurisdiction
70


Section 9.10
Marshaling; Recapture
71


Section 9.11
Counterparts; Integration; Effectiveness
71


Section 9.12
WAIVER OF JURY TRIAL
71


Section 9.13
Survival
72


Section 9.14
Domicile of Loans
72


Section 9.15
Limitation of Liability
72


Section 9.16
Severability
72


Section 9.17
Interest Rate Limitation
72


Section 9.18
Confidentiality
72






 
iii
 




--------------------------------------------------------------------------------



Exhibit A    -    Form of Note
Exhibit B    -    Unencumbered Asset Pool Properties (Fee Interests)
Exhibit C    -    Unencumbered Asset Pool Properties (Leasehold Interests)
Exhibit D    -    Form of Assignment and Assumption Agreement
Exhibit I-1    -    Form of U.S. Tax Compliance Certificates
Exhibit I-2    -    Form of U.S. Tax Compliance Certificates
Exhibit I-3    -    Form of U.S. Tax Compliance Certificates
Exhibit I-4    -    Form of U.S. Tax Compliance Certificates




Schedule 1    -    Commitments
Schedule 4.22    -    Labor Matters



iv



--------------------------------------------------------------------------------



TERM LOAN AGREEMENT dated as of July 31, 2014, among KILROY REALTY, L.P. (the
“Borrower”), JPMORGAN CHASE BANK, N.A., as Bank and as Administrative Agent for
the Banks (the “Administrative Agent”), J.P. MORGAN SECURITIES LLC, as Joint
Lead Arranger and Joint Bookrunner, MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED OR ITS AFFILIATE, as Joint Lead Arranger and Joint Bookrunner,
WELLS FARGO SECURITIES, LLC, as Joint Lead Arranger and Joint Bookrunner, BANK
OF AMERICA, N.A., as Bank and Syndication Agent, WELLS FARGO BANK, N.A.,
BARCLAYS BANK PLC, COMPASS BANK, PNC BANK, NATIONAL ASSOCIATION, ROYAL BANK OF
CANADA, MUFG UNION BANK, N.A. and U.S. BANK NATIONAL ASSOCIATION, as Banks and
Co-Documentation Agents, and the BANKS listed on the signature pages hereof (the
“Banks”).


RECITALS




For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I


DEFINITIONS


Section 1.1    Definitions. The following terms, as used herein, have the
following meanings:


“Acquisition Property” means, as of any date of determination, any Real Property
Assets acquired within such fiscal quarter and/or the immediately preceding
three fiscal quarters.


“Adjusted Annual EBITDA” means, for any period, Annual EBITDA for such period,
minus the sum of (a) interest income other than interest income from mortgage
notes not in excess of $5,000,000 per annum, and (b) a management fee reserve in
an amount equal to 3% of consolidated total revenue (after deduction of interest
income of the Borrower and its subsidiaries for such period), plus the sum of
(a) general and administrative expenses for such period to the extent included
in Annual EBITDA and (b) actual management fees relating to Real Property for
such period.


“Adjusted London Interbank Offered Rate” has the meaning set forth in Section
2.7(b).


“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Banks hereunder, and its successors in such
capacity.


“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Bank.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall (x) the Administrative Agent or

1



--------------------------------------------------------------------------------



any Bank or (y) any other Person that is engaged in the business of making
commercial loans (including revolving loans) in the ordinary course of business
and for which the General Partner or the Borrower does not, directly or
indirectly, possess the power to cause the direction of the investment policies
of such Person be deemed to be an Affiliate of the Borrower.


“Agency Site” means the Electronic System established by the Administrative
Agent to administer this Agreement.


“Agent Party” has the meaning set forth in Section 9.1(d)(ii).


“Agreement” means this Term Loan Agreement, as the same may from time to time
hereafter be modified, supplemented or amended.


“Annual EBITDA” means, measured as of the last day of each calendar quarter (and
without duplication), an amount derived from (i) total revenues relating to all
Real Property Assets of the Borrower, the General Partner and their Consolidated
Subsidiaries or to the Borrower’s or the General Partner’s interest in Minority
Holdings for the previous four consecutive calendar quarters including the
quarter then ended, on an accrual basis without giving effect to the
straight-lining of rents, plus (ii) interest and other income of the Borrower,
the General Partner and their Consolidated Subsidiaries, including, without
limitation, real estate service revenues, for such period, plus (iii)
nonrecurring extraordinary losses (including losses from the sale of Real
Property Assets and/or early extinguishment of Debt or the forgiveness of Debt)
for such period, plus (iv) non-cash compensation expense for such period not in
excess of $15,000,000 per annum, plus (v) costs and expenses incurred during
such period with respect to acquisitions consummated during such period, less
(vi) total operating expenses and other expenses relating to such Real Property
Assets and to the Borrower’s and the General Partner’s interest in Minority
Holdings for such period (other than interest, taxes, depreciation,
amortization, and other non-cash items), less (vii) total corporate operating
expenses (including general overhead expenses) and other expenses of the
Borrower, the General Partner, their Consolidated Subsidiaries and the
Borrower’s and the General Partner’s interest in Minority Holdings (other than
interest, taxes, depreciation, amortization and other non-cash items), less
(viii) gains from discontinued operations and extraordinary gains or losses, for
such period, and less (ix) nonrecurring extraordinary gains (including gains
from the sale of Real Property Assets and/or the early extinguishment of Debt or
the forgiveness of Debt) for such period. For purposes of this Agreement, Annual
EBITDA shall be deemed to include only the Borrower’s pro rata share (such share
being based upon the Borrower’s percentage ownership interest as shown on the
Borrower’s annual audited financial statements) of the Annual EBITDA of any
Person in which the Borrower, directly or indirectly, owns an interest.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption


“Applicable Interest Rate” means the lesser of (x) the rate at which the
interest rate applicable to any floating rate Debt could be fixed, at the time
of calculation, by the Borrower entering into an unsecured interest rate swap
agreement (or, if such rate is incapable of being fixed by entering into an
unsecured interest rate swap agreement at the time of calculation,

2



--------------------------------------------------------------------------------



a reasonably determined fixed rate equivalent), and (y) the rate at which the
interest rate applicable to such floating rate Debt is actually capped, at the
time of calculation, if the Borrower has entered into an interest rate cap
agreement with respect thereto or if the documentation for such Debt contains a
cap.


“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Base Rate Loans, its Domestic Lending Office and (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office.


“Applicable Margin” means, with respect to each Loan, the respective percentages
per annum determined, at any time, based on the range into which Borrower’s
Credit Rating then falls, in accordance with the following table.
Range of Borrower’s Credit
Rating*
Applicable Margin for
Euro-Dollar Loans
(% per annum)
Applicable Margin for Base
Rate Loans
(% per annum)
A-/A3 or better
0.900
%
0.000
%
BBB+/Baal
0.975
%
0.000
%
BBB/Baa2
1.150
%
0.150
%
BBB-/Baa3
1.400
%
0.400
%
<BBB-/Baa3 or unrated
1.900
%
0.900
%



* Applicable rating for purposes of determining the Applicable Margin is
Borrower’s Credit Rating and if there are only two Borrower’s Credit Ratings,
then it will be the higher of the two. In the event that the Borrower’s Credit
Ratings are more than one level apart, the median rating will be used. If there
are three Borrower’s Credit Ratings and such ratings are split, then, if the
difference between the highest and lowest is one level apart, it will be the
highest of the three, but if the difference is more than one level, the rating
will be the average of the two highest (or if such average is not a recognized
category, then the second highest rating will be used). If there is only one
Borrower’s Credit Rating, the Applicable Margin shall be based on such rating.


Should Borrower (or General Partner) lose its Investment Grade Rating from both
S&P and Moody’s, pricing will revert to the unrated portion of the table above.
Upon reinstatement of such Investment Grade Rating from either S&P or Moody’s,
pricing will revert to the rated pricing table above.


“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Bank, (b) an Affiliate of a Bank or (c) an entity or an
Affiliate of an entity that administers or manages a Bank.


“Assignee” has the meaning set forth in Section 9.6(c).


“Bank” means each bank listed on the signature pages hereof, each Assignee which
becomes a Bank pursuant to Section 9.6(c), and their respective successors.

3



--------------------------------------------------------------------------------



“Bankruptcy Code” means Title 11 of the United States Code, entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes.


“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permits such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.


“Base Rate” means, for any day, a rate per annum equal to the highest of (i) the
Prime Rate, (ii) the Federal Funds Rate +.50% and (iii) one-month London
Interbank Offered Rate (determined as though the interest period commenced as of
the date of determination and based on the LIBO Screen Rate) + 1%. Any change in
the Base Rate due to a change in the Prime Rate, the Federal Funds Rate or the
London Interbank Offered Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Rate or the
London Interbank Offered Rate, respectively.


“Base Rate Borrowing” means a Borrowing comprised of Base Rate Loans.


“Base Rate Loan” means a Loan to be made by a Bank as a Base Rate Loan in
accordance with the applicable Notice of Borrowing or pursuant to Article VIII.


“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.


“Borrower” means Kilroy Realty, L.P. and its successors.


“Borrower’s Credit Rating” means the rating assigned by the Rating Agencies to
the General Partner’s or the Borrower’s senior unsecured long term indebtedness,
or if no such rating is available, then the General Partner’s or the Borrower’s
issuer rating.


“Borrowing” has the meaning set forth in Section 1.3.


“Capital Expenditures” means, for any period, the sum of all recurring
expenditures on capital improvements (whether paid in cash or accrued as a
liability) by the Borrower which are capitalized on the consolidated balance
sheet of the Borrower in conformity with GAAP, but less (i) all expenditures
made with respect to the acquisition by the Borrower and its Consolidated
Subsidiaries of any interest in real property within nine months after the date
such interest in real property is acquired and (ii) capital expenditures made
from the

4



--------------------------------------------------------------------------------



proceeds of insurance or condemnation awards (or payments in lieu thereof) or
indemnity payments received during such period by Borrower or any of its
Consolidated Subsidiaries from third parties.


“Cash or Cash Equivalents” means (i) cash, (ii) direct obligations of the United
States Government, including, without limitation, treasury bills, notes and
bonds, (iii) interest bearing or discounted obligations of Federal agencies and
Government sponsored entities or pools of such instruments offered by banks
rated AA or better by S&P or Aa2 by Moody’s and dealers, including, without
limitation, Federal Home Loan Mortgage Corporation participation sale
certificates, Government National Mortgage Association modified pass-through
certificates, Federal National Mortgage Association bonds and notes, Federal
Farm Credit System securities, (iv) time deposits, domestic and Eurodollar
certificates of deposit, bankers acceptances, commercial paper rated at least
A-1 by S&P and P-1 by Moody’s, and/or guaranteed by an Aa rating by Moody’s, an
AA rating by S&P, or better rated credit, floating rate notes, other money
market instruments and letters of credit each issued by banks which have a
long-term debt rating of at least AA by S&P or Aa2 by Moody’s, (v) obligations
of domestic corporations, including, without limitation, commercial paper,
bonds, debentures, and loan participations, each of which is rated at least AA
by S&P, and/or Aa2 by Moody’s, and/or unconditionally guaranteed by an AA rating
by S&P, an Aa2 rating by Moody’s, or better rated credit, (vi) obligations
issued by states and local governments or their agencies, rated at least MIG-1
by Moody’s and/or SP-1 by S&P and/or guaranteed by an irrevocable letter of
credit of a bank with a long-term debt rating of at least AA by S&P or Aa2 by
Moody’s, (vii) repurchase agreements with major banks and primary government
securities dealers fully secured by U.S. Government or agency collateral equal
to or exceeding the principal amount on a daily basis and held in safekeeping,
(viii) real estate loan pool participations, guaranteed by an entity with an AA
rating given by S&P or an Aa2 rating given by Moody’s, or better rated credit,
and (ix) shares of any mutual fund that has its assets primarily invested in the
types of investments referred to in clauses (i) through (v).


“Change in Law” has the meaning set forth in Section 8.3.


“Charges” has the meaning set forth in Section 9.19.


“Closing Date” has the meaning set forth in Section 3.1.


“Commitment” means, with respect to each Bank, the commitment of such Bank to
make Loans, as such amount may be reduced from time to time pursuant to Sections
2.6 and 2.11(c). The initial amount of each Bank’s Commitment is set forth on
Schedule 1, or in the Assignment and Assumption Agreement pursuant to which such
Bank shall have assumed its Commitment.


“Commitment Percentage” means, with respect to any Bank, the percentage of the
total Commitments represented by such Bank’s Commitment (or, if the Commitments
have expired or terminated, the percentage of the aggregate outstanding Loans
owing to such Bank).


“Communications” has the meaning set forth in Section 9.1(d)(ii).

5



--------------------------------------------------------------------------------



“Completion of Construction” means the issuance of a temporary or permanent
certificate of occupancy for the improvements under construction, permitting the
use and occupancy thereof for their regular intended uses.


“Consolidated Subsidiary” means, at any date, any Subsidiary or other entity
which is consolidated with the Borrower in accordance with GAAP.


“Consolidated Tangible Net Worth” means at any date the difference between (a)
Total Asset Value, less (b) Total Debt.


“Contingent Obligation” as to any Person means, without duplication, (i) any
guaranty of the principal of the Debt of any other Person, (ii) any contingent
obligation of such Person required to be shown on such Person’s balance sheet in
accordance with GAAP, and (iii) any obligation required to be disclosed in the
footnotes to such Person’s financial statements, guaranteeing partially or in
whole any non-recourse Debt, lease, dividend or other obligation, exclusive of
contractual indemnities (including, without limitation, any indemnity or
price-adjustment provision relating to the purchase or sale of securities or
other assets) and guarantees of non-monetary obligations (other than guarantees
of completion) which have not yet been called on or quantified, of such Person
or of any other Person. The amount of any Contingent Obligation described in
clause (iii) shall be deemed to be (a) with respect to a guaranty of interest or
interest and principal, or operating income guaranty, the sum of all payments
required to be made thereunder (which in the case of an operating income
guaranty shall be deemed to be equal to the debt service for the note secured
thereby), calculated at the Applicable Interest Rate, through (i) in the case of
an interest or interest and principal guaranty, the stated date of maturity of
the obligation (and commencing on the date interest could first be payable
thereunder), or (ii) in the case of an operating income guaranty, the date
through which such guaranty will remain in effect, and (b) with respect to all
guarantees not covered by the preceding clause (a), an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
guaranty is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as recorded on the balance sheet and on the footnotes to the
most recent financial statements of the Borrower required to be delivered
pursuant to Section 4.4 hereof. Notwithstanding anything contained herein to the
contrary, guarantees of completion shall not be deemed to be Contingent
Obligations unless and until a claim for payment or performance has been made
thereunder, at which time any such guaranty of completion shall be deemed to be
a Contingent Obligation in an amount equal to any such claim. Subject to the
preceding sentence, (i) in the case of a joint and several guaranty given by
such Person and another Person (but only to the extent such guaranty is
recourse, directly or indirectly to the Borrower), the amount of the guaranty
shall be deemed to be 100% thereof unless and only to the extent that such other
Person has delivered Cash or Cash Equivalents to secure all or any part of such
Person’s guaranteed obligations, (ii) in the case of joint and several
guarantees given by a Person in whom the Borrower owns an interest (which
guarantees are non-recourse to the Borrower), to the extent the guarantees, in
the aggregate, exceed 15% of total real estate investments of such Person, the
amount in excess of 15% shall be deemed to be a Contingent Obligation of the
Borrower, and (iii) in the case of a guaranty (whether or not joint and several)
of an obligation otherwise constituting Debt of such Person, the amount of such
guaranty shall be deemed to be only that amount in excess of the amount of the
obligation constituting Debt of such Person. Notwithstanding anything contained
herein to

6



--------------------------------------------------------------------------------



the contrary, “Contingent Obligations” shall not be deemed to include guarantees
of Unused Commitments or of construction loans to the extent the same have not
been drawn.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Corporate Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of June 23, 2014 among the Borrower (in its capacity as
borrower thereunder), the Corporate Credit Agreement Banks party thereto,
JPMorgan Chase Bank, N.A., as Corporate Credit Agreement Administrative Agent
for the Corporate Credit Agreement Banks; J.P. Morgan Securities LLC, as Joint
Lead Arranger and Joint Bookrunner, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as Joint Lead Arranger and Joint Bookrunner, Wells Fargo
Securities, LLC, as Joint Lead Arranger and Joint Bookrunner, and Bank of
America, N.A., as Syndication Agent; .


“Corporate Credit Agreement Administrative Agent” means JPMorgan Chase Bank,
N.A., or successor administrative agent under the Corporate Credit Agreement.


“Corporate Credit Agreement Banks” means the banks party to the Corporate Credit
Agreement from time to time.


“Credit Party” means the Administrative Agent or any other Bank.


“Debt” of any Person (including Minority Holdings) means, without duplication,
(A) (i) the face amount of all indebtedness of such Person for borrowed money or
for the deferred purchase price of property or any asset and, (ii) the face
amount of all indebtedness of such Person evidenced by a note, bond, debenture
or similar instrument (whether or not disbursed in full in the case of a
construction loan), (B) the face amount of all letters of credit issued for the
account of such Person and, without duplication, all unreimbursed amounts drawn
thereunder, (C) as shown on such Person’s balance sheet, all Contingent
Obligations of such Person, (D) all “mark to market” liabilities of such Person
under any interest rate protection agreement (including, without limitation, any
interest rate swaps, caps, floors, collars and similar agreements) or other
hedging agreements and currency swaps and foreign exchange contracts or similar
agreements. For purposes of this Agreement, Debt (other than Contingent
Obligations) of the Borrower shall be deemed to include only the Borrower’s pro
rata share (such share being based upon the Borrower’s percentage ownership
interest as shown on the Borrower’s annual audited financial statements) of the
Debt of any Person in which the Borrower, directly or indirectly, owns an
interest, provided that such Debt is nonrecourse, both directly and indirectly,
to the Borrower.


“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.


“Defaulting Lender” means any Bank that (a) has failed, within two Domestic
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans or (ii)

7



--------------------------------------------------------------------------------



pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Bank notifies the
Administrative Agent in writing that such failure is the result of such Bank’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Bank’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Domestic Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Bank that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans under
this Agreement, provided that such Bank shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.


“Development Properties” means any Real Property Assets which are 100% owned in
fee (or leasehold pursuant to a Financeable Ground Lease) by the Borrower, the
General Partner or any of their Consolidated Subsidiaries and which are not
subject to any Lien (other than Permitted Liens), and which are under
development or redevelopment, provided that Real Property Assets shall cease to
be Development Properties as of the earlier to occur of (a) the date which is
eighteen (18) months after Completion of Construction thereof, and (b) the first
fiscal quarter in which the occupancy rate of the applicable Development
Property has averaged eighty-five percent (85%) or more.


“Dollar” and “$” mean dollars which are the lawful money of the United States.


“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City and Los Angeles are authorized by law to
close.


“Domestic Lending Office” means, as to each Bank, its office located within the
United States at its address set forth in its Administrative Questionnaire (or
identified in its Administrative Questionnaire as its Domestic Lending Office)
or such other office within the United States as such Bank may hereafter
designate as its Domestic Lending Office by notice to the Borrower and the
Administrative Agent; provided that no Bank shall be permitted to change its
Domestic Lending Office if as a result of such change either (i) pursuant to the
provisions of Section 8.1 or Section 8.2, Borrower would be unable to maintain
any Loans as Euro-Dollar Loans; or (ii) Borrower would be required to make any
payment to such Bank pursuant to the provisions of Section 8.3 or Section 8.4.


“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

8



--------------------------------------------------------------------------------



“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent or any of its respective Related Persons or any
other Person, providing for access to data protected by passcodes or other
security system.


“Eligible Assignee” means (a) a Lender (other than a Defaulting Lender) or any
Affiliate or Approved Fund thereof or (b) one or more banks, finance companies,
insurance or other financial institutions which (1) has (or, in the case of a
bank which is a subsidiary, such bank’s parent has) a rating of its senior debt
obligations of not less than Baa-1 by Moody’s or a comparable rating by a rating
agency acceptable to Administrative Agent, and (2) has total assets in excess of
Ten Billion Dollars ($10,000,000,000).


“Environmental Affiliate” means any partnership, or joint venture, trust or
corporation in which an equity interest is owned by the Borrower, either
directly or indirectly.


“Environmental Approvals” means any permit, license, approval, ruling, variance,
exemption or other authorization required under applicable Environmental Laws by
a court or governmental agency having jurisdiction.


“Environmental Claim” means, with respect to any Person, any notice, claim,
demand or similar communication (written or oral) by any other Person alleging
potential liability for investigatory costs, cleanup costs, governmental
response costs, natural resources damage, property damage, personal injuries,
fines or penalties arising out of, based on or resulting from (i) the presence,
or release into the environment, of any Material of Environmental Concern at any
location, whether or not owned by such Person or (ii) circumstances forming the
basis of any violation, or alleged violation, of any Environmental Law, in each
case as to which could reasonably be expected to have a Material Adverse Effect.


“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment, the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, Material of Environmental
Concern or hazardous wastes into the environment including, without limitation,
ambient air, surface water, ground water, or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, Material of Environmental
Concern or hazardous wastes or the clean-up or other remediation thereof.


“Environmental Report” has the meaning set forth in Section 4.7.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.


“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under

9



--------------------------------------------------------------------------------



common control which, together with the Borrower or any Subsidiary, are treated
as a single employer under Section 414 of the Internal Revenue Code.


“Euro-Dollar Borrowing” has the meaning set forth in Section 1.3.


“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in Dollar
deposits) in London.


“Euro-Dollar Lending Office” means, as to each Bank, its office, branch or
Affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or Affiliate of such Bank as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrower
and the Administrative Agent; provided that no Bank shall be permitted to change
its Euro-Dollar Lending Office if as a result of such change either (i) pursuant
to the provisions of Section 8.1 or Section 8.2, Borrower would be unable to
maintain any Loans as Euro-Dollar Loans; or (ii) Borrower would be required make
any payment to such Bank pursuant to the provisions of Sections 8.3 or Section
8.4.


“Euro-Dollar Loan” means a Loan to be made by a Bank as a Loan bearing interest
at the Adjusted London Interbank Offered Rate in accordance with the applicable
Notice of Borrowing or Notice of Interest Rate Election.


“Euro-Dollar Reserve Percentage” has the meaning set forth in Section 2.7(b).


“Event of Default” has the meaning set forth in Section 6.1.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Bank, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) U.S. Federal withholding Taxes imposed
on amounts payable to or for the account of such Recipient with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Recipient acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 8.6(b)) or (ii) in the case of a Bank, such Bank changes its lending
office, except in each case to the extent that, pursuant to Section 8.4, amounts
with respect to such Taxes were payable either to such Bank’s assignor
immediately before such Bank acquired the applicable interest in a Loan or
Commitment or to such Bank immediately before it changed its lending office, (c)
Taxes attributable to such Recipient’s failure to comply with Section 8.4(f) and
(d) any U.S. Federal withholding Taxes imposed under FATCA.


“Existing Loan Facility” has the meaning set forth in Section 2.16(a).


“Extended Loans” has the meaning set forth in Section 2.16(a).



10



--------------------------------------------------------------------------------



“Extending Lender” has the meaning set forth in Section 2.16(b).


“Extension” has the meaning set forth in Section 2.16(a).


“Extension Election” has the meaning set forth in Section 2.16(b).


“Extension Request” has the meaning set forth in Section 2.16(a).


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, as all of the same may be modified or qualified by any applicable
intergovernmental agreement within the meaning of Sections 1.1471-1(b) and
1.1471-1T(b) of the United States Treasury Regulations; provided, that if the
definition of FATCA as generally accepted by major financial institutions in the
REIT finance market shall change, the Banks agree to act in good faith to amend
this definition so that it is consistent with such accepted definition.


“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day; provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day, and (ii) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Rate for such day
shall be the average of the rates, quoted to the Administrative Agent from at
least three federal funds brokers of recognized standing selected by the
Administrative Agent, on such day on such transactions as determined by the
Administrative Agent.


“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System as constituted from time to time.


“FFO” means “funds from operations,” defined to mean net income (or loss)
(computed in accordance with GAAP), excluding gains (or losses) from debt
restructurings and sales of properties, plus depreciation and amortization,
after adjustments for Minority Holdings. Adjustments for Minority Holdings will
be calculated to reflect FFO on the same basis as above.


“Financeable Ground Lease” means either (x) a ground lease reasonably
satisfactory to the Required Banks, or (y) a ground lease which provides (i) for
a remaining term of not less than 25 years (including options and renewals),
(ii) that the ground lease will not be terminated until any leasehold mortgagee
shall have received notice of a default and has had a reasonable opportunity to
cure the same or complete foreclosure, and has failed to do so, (iii) for a new
lease on substantially the same terms to any leasehold mortgagee recognized
under such ground lease as tenant if the ground lease is terminated for any
reason, (iv) for non-merger of the

11



--------------------------------------------------------------------------------



fee and leasehold estates, and (v) transferability of the tenant’s interest
under the ground lease, subject only to the landlord’s reasonable approval.
Notwithstanding the foregoing, it is hereby agreed that the ground lease with
respect to the Real Property Asset commonly known as “Kilroy Airport Center,
Long Beach, California”, shall be deemed to be a “Financeable Ground Lease”.


“Fitch” means Fitch, Inc. or any successor thereto.


“FMV Cap Rate” means 6.00%.


“Foreign Bank” means (a) if the Borrower is a U.S. Person, a Bank that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Bank that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.


“GAAP” means generally accepted accounting principles in the United States
recognized as such in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
Board or in such other statements by such other entity as may be approved by a
significant segment of the accounting profession within the United States, which
are applicable to the circumstances as of the date of determination.


“General Partner” means Kilroy Realty Corporation, a Maryland corporation.


“Governmental Authority” means any Federal, state or local government or any
other political subdivision thereof or agency exercising executive, legislative,
judicial, regulatory or administrative functions having jurisdiction over the
Borrower or any Real Property Asset.


“Group of Loans” means, at any time, a group of Loans consisting of (i) all
Loans which are Base Rate Loans at such time, or (ii) all Loans which are
Euro-Dollar Loans having the same Interest Period at such time; provided that,
if a Loan of any particular Bank is converted to or made as a Base Rate Loan
pursuant to Section 8.2 or 8.4, such Loan shall be included in the same Group or
Groups of Loans from time to time as it would have been in if it had not been so
converted or made.


“Guaranty” means the Guaranty of Payment, of even date herewith, made by the
General Partner.


“Impacted Interest Period” has the meaning set forth in Section 2.7(b).


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a) hereof, Other Taxes.


“Indemnitee” has the meaning set forth in Section 9.3(b).


“Interest Period” means: (i) with respect to each Euro-Dollar Borrowing, the
period commencing on the date of such Borrowing or of any Notice of Interest
Rate Election with respect to such Borrowing and ending one, two, three, six or,
if available from all of the Banks, twelve months thereafter (or a period of
seven (7) days, not more frequently than twice in

12



--------------------------------------------------------------------------------



any calendar quarter, unless any Bank has previously advised the Administrative
Agent and the Borrower that it does not accept, in its sole discretion, the
Offered Rate), as the Borrower may elect in the applicable Notice of Borrowing
or Notice of Interest Rate Election; provided that:


(a)    any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;


(b)    any Interest Period which begins on the last Euro-Dollar Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Dollar Business Day of a calendar month;
and


(c)    any Interest Period which would otherwise end after the Maturity Date
shall end on the Maturity Date.


(ii)    with respect to each Base Rate Borrowing, the period commencing on the
date of such Borrowing or Notice of Interest Rate Election and ending 30 days
thereafter; provided that any Interest Period which would otherwise end on a day
which is not a Domestic Business Day shall be extended to the next succeeding
Domestic Business Day; and provided that any Interest Period which would
otherwise end after the Maturity Date shall end on the Maturity Date.


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.


“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available for U.S. Dollars that
is shorter than the Impacted Interest Period; and (b) the LIBO Screen Rate for
the shortest period (for which that Screen Rate is available for U.S. Dollars)
that exceeds the Impacted Interest Period, in each case, at such time.


“IntraLinks” means an electronic service provider that provides a secure means
to post information via the internet, at all times accessible by the
Administrative Agent and the Banks.


“Investment Grade Rating” means a rating for a Person’s senior long-term
unsecured debt, or if no such rating has been issued, a “shadow” rating, of BBB-
or better from S&P, and a rating or “shadow” rating of Baa3 or better from
Moody’s or a rating or “shadow” rating equivalent to the foregoing from Fitch.
Any such “shadow” rating shall be evidenced by a letter from the applicable
Rating Agency or by such other evidence as may be reasonably acceptable to the
Administrative Agent (as to any such other evidence, the Administrative Agent
shall present the same to, and discuss the same with, the Banks).

13



--------------------------------------------------------------------------------



“Joint Bookrunner” shall mean each of J.P. Morgan Securities LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated or its Affiliate and Wells Fargo Securities,
LLC in their respective capacities as joint bookrunner, and their respective
successors in such capacity.


“Joint Lead Arranger” shall mean each of J.P. Morgan Securities LLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated or its Affiliate and Wells Fargo
Securities, LLC in their respective capacities as joint lead arranger, and their
respective successors in such capacity.


“Last Day of the Delayed Draw Period” has the meaning provided in Section 2.1.


“LIBO Screen Rate” has the meaning set forth in Section 2.7(b).


“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset. For the purposes of this Agreement, each of the Borrower
and any Subsidiary shall be deemed to own subject to a Lien any asset which it
has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.


“Loan” means a loan made by a Bank pursuant to Section 2.1 and including
Extended Loans; provided that, if any such Loan or loans (or portions thereof)
are combined or subdivided pursuant to a Notice of Interest Rate Election, the
term “Loan” shall refer to the combined principal amount resulting from such
combination or to each of the separate principal amounts resulting from such
subdivision, as the case may be.


“Loan Amount” means Fifty Million and 00/100 Dollars ($50,000,000).


“Loan Documents” means this Agreement, the Notes, the Guaranty and any related
documents.


“Loan Commitment Expiry Date” has the meaning set forth in Section 2.1.


“Loan Extension Amendment” has the meaning set forth in Section 2.16(c).


“Loan Facility” means the Commitments and the Loans made thereunder.


“London Interbank Offered Rate” has the meaning set forth in Section 2.7(b).


“Margin Stock” shall have the meaning provided such term in Regulation U,
Regulation T and Regulation X of the Federal Reserve Board.


“Material Adverse Effect” means a material adverse effect upon (i) the business,
operations, properties or assets of the Borrower or (ii) the ability of the
Borrower to perform its obligations hereunder in all material respects,
including to pay interest and principal.


“Material of Environmental Concern” means and includes pollutants, contaminants,
hazardous wastes, and toxic, radioactive, caustic or otherwise hazardous

14



--------------------------------------------------------------------------------



substances, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.


“Material Plan” means at any time a Plan having aggregate Unfunded Liabilities
in excess of $5,000,000.


“Material Subsidiary” means any Subsidiary of the Borrower and/or the General
Partner to which 10% or more of Total Asset Value is attributable.


“Maturity Date” means July 1, 2019, subject to extension (with respect to
Extended Loans only) as provided in Section 2.16.


“Maximum Rate” has the meaning set forth in Section 9.19.


“Minority Holdings” means partnerships, limited liability companies and
corporations held or owned by the Borrower which are not consolidated with the
Borrower on its financial statements.


“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.


“Multiemployer Plan” means at any time a “multiemployer plan” within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.


“Net Offering Proceeds” means all cash received by the Borrower or the General
Partner as a result of the sale of common shares of beneficial interest,
preferred shares of beneficial interest (including perpetual preferred),
partnership interests, limited liability company interests, or other ownership
or equity interests in the Borrower or the General Partner (or evidence of
indebtedness of the Borrower or the General Partner convertible into any of the
foregoing) less customary costs and discounts of issuance paid by the Borrower
or the General Partner, as the case may be.


“New Acquisition” shall mean any Real Property Asset acquired after the date
hereof.


“Non-Recourse Debt” means Debt of the Borrower or the General Partner on a
consolidated basis for which the right of recovery of the obligee thereof is
limited to recourse against the Real Property Assets securing such Debt (subject
to such limited exceptions to the non-recourse nature of such Debt such as
fraud, misappropriation, misapplication and environmental indemnities, as are
usual and customary in like transactions at the time of the incurrence of such
Debt).


“Notes” means, collectively, the promissory notes of the Borrower, each
substantially in the form of Exhibit A hereto, evidencing the obligation of the
Borrower to repay the Loans, and “Note” means any one of such promissory notes
issued hereunder.

15



--------------------------------------------------------------------------------



“Notice of Borrowing” has the meaning set forth in Section 2.2.


“Notice of Interest Rate Election” has the meaning set forth in Section 2.15(a).


“Obligations” means all obligations, liabilities and indebtedness of every
nature of the Borrower from time to time owing to any Bank under or in
connection with this Agreement or any other Loan Document, including, without
limitation, the outstanding principal amount of the Loans at such time.


“Offered Rate” means a rate per annum quoted by the Administrative Agent, plus
the Applicable Margin for Euro-Dollar Loans, for an Interest Period of seven (7)
days.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 8.6).


“Outstanding Balance” means the aggregate outstanding and unpaid principal
balance of all Loans.


“Parent” means, with respect to any Bank, any Person as to which such Bank is,
directly or indirectly, a subsidiary.


“Participant Register” has the meaning set forth in Section 9.6(b).


“Participant” has the meaning set forth in Section 9.6(b).


“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.


“Permitted Liens” means (a) Liens in favor of the Borrower or the General
Partner on all or any part of the assets of Subsidiaries of the Borrower or the
General Partner, as applicable, provided that (i) the Debt to which such Lien
relates is held by the Borrower, (ii) such Debt is not otherwise pledged or
encumbered, and (iii) no more than 5% of the Unencumbered Asset Pool Properties
Value may be subject to any such Liens; (b) Liens to secure the performance of
statutory obligations, surety or appeal bonds, performance bonds, completion
bonds, government contracts or other obligations of a like nature, including
Liens in connection with workers’ compensation, unemployment insurance and other
types of statutory obligations or to secure the performance of tenders, bids,
leases, contracts (other than for the

16



--------------------------------------------------------------------------------



repayment of Debt) and other similar obligations incurred in the ordinary course
of business; (c) Liens for taxes, assessments or governmental charges or claims
that are not yet delinquent or that are being contested in good faith by
appropriate proceedings promptly instituted and diligently concluded; provided,
that any reserve or other appropriate provision as shall be required in
conformity with GAAP shall have been made therefor; (d) Liens on property of the
Borrower, the General Partner or any Subsidiary thereof in favor of the Federal
or any state government to secure certain payments pursuant to any contract,
statute or regulation; (e) easements (including, without limitation, reciprocal
easement agreements and utility agreements), rights of way, covenants, consents,
reservations, encroachments, variations and zoning and other restrictions,
charges or encumbrances (whether or not recorded), which do not interfere
materially with the ordinary conduct of the business of the Borrower, the
General Partner or any Subsidiary thereof and which do not materially detract
from the value of the property to which they attach or materially impair the use
thereof by the Borrower, the General Partner or any Subsidiary thereof; (f)
statutory Liens of carriers, warehousemen, mechanics, suppliers, materialmen,
repairmen or other Liens imposed by law and arising in the ordinary course of
business, for sums due and payable which are not then past due (or which, if
past due, are being contested in good faith and with respect to which adequate
reserves are being maintained to the extent required by GAAP); (g) Liens not
otherwise permitted by this definition and incurred in the ordinary course of
business of any or all of the Borrower, the General Partner or any Subsidiary
thereof with respect to obligations which do not exceed $500,000 in principal
amount in the aggregate at any one time outstanding; and (h) the interests of
lessees and lessors under leases of real or personal property made in the
ordinary course of business which would not have a Material Adverse Effect.


“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.


“Plan” means at any time an employee pension benefit plan (within the meaning of
Section 3(2) of ERISA, other than a Multiemployer Plan) which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Internal Revenue Code and either (i) is maintained, or contributed to, by
any member of the ERISA Group for employees of any member of the ERISA Group or
(ii) has at any time within the preceding five years been maintained, or
contributed to, by any Person which was at such time a member of the ERISA Group
for employees of any Person which was at such time a member of the ERISA Group.


“Prime Rate” means the rate of interest publicly announced by the Administrative
Agent in New York City from time to time as its Prime Rate.


“Quotation Date” has the meaning set forth in Section 2.7(b).


“Rating Agencies” means, collectively, S&P, Moody’s and Fitch.


“Real Property Assets” means as of any time, the real property assets owned
directly or indirectly by the Borrower, the General Partner and/or their
Consolidated Subsidiaries at such time, and “Real Property Asset” means any one
of them.

17



--------------------------------------------------------------------------------



“Recipient” means (a) the Administrative Agent and (b) any Bank, as applicable.


“Recourse Debt” shall mean Debt of the Borrower, the General Partner or any
Consolidated Subsidiary that is not Non-Recourse Debt.


“Register” has the meaning set forth in Section 9.6(g).


“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System, as in effect from time to time.


“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.


“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as in effect from time to time.


“Regulatory Change” has the meaning set forth in Section 8.3(a).


“REIT” has the meaning set forth in Section 3.1(o).


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.


“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, deposit, discharge, leaching or migration.


“Required Banks” means, at any time, Banks having at least fifty-one percent
(51%) of the aggregate amount of (a) the unused Commitments (if any) plus (b)
the outstanding Loans; provided, however, that no Defaulting Lender shall be
permitted to vote on any matter requiring the vote of the Required Banks and for
purposes of determining the Required Banks, the Commitment of such Bank or the
unpaid principal amount of Loans evidenced by Notes held by such Bank, as
applicable, shall not be counted.


“S&P” means Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.


“Sanctions” means, with respect to any country, territory or Person, any
international economic sanction administered or enforced by the United States
Government (including, without limitation, the Office of Foreign Assets Control
of the United States Department of the Treasury), the United Nations Security
Council, the European Union, and Her Majesty’s Treasury of the United Kingdom,
in each case to the extent applicable to such country, territory or Person.


“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.



18



--------------------------------------------------------------------------------



“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the U.S. Department of Commerce or the U.S. Department of the Treasury or
by the United Nations Security Council, the European Union or any EU member
state, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person controlled by any such Person.


“Secured Debt” means all Debt secured by a Lien on real property.


“Separate Parcel” means a Real Property Asset that is a single, legally
subdivided, separately zoned parcel that can be legally transferred or conveyed
separate and distinct from any other Real Property Asset without benefit of any
other Real Property Asset.


“Solvent” means, with respect to any Person, that the fair saleable value of
such Person’s assets exceeds the Debts of such Person.


“Subsidiary” means any corporation or other entity of which securities or other
ownership interests representing either (i) ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
or (ii) a majority of the economic interest therein, are at the time directly or
indirectly owned by the Borrower.


“Syndication Agent” means Bank of America, N.A., in its capacity as syndication
agent for the Banks, and its successors in such capacity.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Total Asset Value” means, the sum of (v) with respect to each Real Property
Asset (excluding Acquisition Properties) for which there is a valid certificate
of occupancy or a representation from the Borrower that it is legally permitted
to occupy such Real Property Asset and is not less than 85% leased and occupied
as of the last day of the applicable fiscal quarter, the quotient of (i)
Adjusted Annual EBITDA (calculated after giving effect to any required free rent
periods by calculating the average cash rent over the term of the lease during
such free rent periods) with respect thereto for the previous four (4)
consecutive quarters (or, if (A) owned for less than four (4) quarters, the
Adjusted Annual EBITDA (calculated after giving effect to any required free rent
periods by calculating the average cash rent over the term of the lease during
such free rent periods) for such period, annualized, or (B) 85% leased and
occupied for less than a full fiscal quarter, the Adjusted Annual EBITDA
(calculated after giving effect to any required free rent periods by calculating
the average cash rent over the term of the lease during such free rent periods)
for the period so leased and occupied (whether or not owned for the previous
four (4) fiscal quarters), annualized), including the quarter then ended, but
less reserves for Capital Expenditures of (A) $0.30 per square foot per annum
for each Real Property Asset that is an office property, and (B) $0.15 per
square foot per annum for each Real Property Asset that is an industrial
property, divided by (ii) the FMV Cap Rate, (w) with respect to each Real
Property Asset (excluding Acquisition Properties) for which there is a valid
certificate of occupancy or a representation from the Borrower that it is
lawfully permitted to occupy such Real Property

19



--------------------------------------------------------------------------------



Asset but which is or has been less than 85% leased or occupied for four full
consecutive fiscal quarters, an amount equal to 75% of the book value thereof,
net of impairment charges, provided, however, that if any such Real Property
Asset shall remain less than 85% leased or occupied for more than 24 consecutive
months, then the value thereof shall be equal to 50% of book value, (x) with
respect to each Acquisition Property, 100% of its book value (after any
impairments), unless the Borrower has made a one-time election to value such
Real Estate Asset in accordance with clause (v) or (w) hereof, (y) with respect
to land and Development Properties, the lesser of (i) the cost actually paid by
the Borrower, the General Partner or any of their Subsidiaries, and (ii) the
market value, each as determined in accordance with GAAP, of such land or
Development Properties, and (z) Unrestricted Cash or Cash Equivalents of the
Borrower, the General Partner and their Subsidiaries as of the date of
determination; provided that for purposes of determining Total Asset Value, the
aggregate contributions to Total Asset Value from investments in land and
Development Properties and from the Borrower’s and the General Partner’s
interests in any joint venture, whether consolidated or unconsolidated, shall
not exceed 30% of Total Asset Value.


“Total Debt” means the sum of the balance sheet amount of all Debt of the
Borrower, the General Partner and their Consolidated Subsidiaries. Total Debt
shall not be determined in accordance with GAAP, but instead shall be equal to
the sum of the stated principal amount of each item of Debt.


“Total Debt Ratio” means the ratio, as of the date of determination, of (i) the
sum of (x) the Total Debt of the Borrower, the General Partner and their
Consolidated Subsidiaries and (y) the Borrower’s and the General Partner’s pro
rata share of the Total Debt of any Minority Holdings of the Borrower or the
General Partner to (ii) Total Asset Value.


“Total Debt Service” means, as of the last day of each calendar quarter, an
amount equal to the sum of (i) interest (whether accrued, paid or capitalized)
payable by Borrower on its Debt for the previous four consecutive quarters
including the quarter then ended, plus (ii) scheduled payments of principal on
such Debt, whether or not paid by the Borrower (excluding balloon payments) for
the previous four consecutive quarters including the quarter then ended, plus
(iii) the Borrower’s and the General Partner’s pro rata share of the Total Debt
Service of any Minority Holdings of the Borrower or the General Partner.


“Unencumbered Asset Pool Net Operating Cash Flow” means, as of any date of
determination the Adjusted Annual EBITDA attributable to the Unencumbered Asset
Pool Properties. Notwithstanding the foregoing, with respect to any Unencumbered
Asset Pool Property owned by the Borrower, the General Partner or any of their
Consolidated Subsidiaries for a period of less four (4) fiscal quarters,
Unencumbered Asset Pool Net Operating Cash Flow shall be determined in a manner
consistent with the foregoing calculation utilizing annualized Adjusted Annual
EBITDA for the relevant period of the Borrower’s, the General Partner’s or any
of their Consolidated Subsidiaries’ ownership of such Unencumbered Asset Pool
Property.


“Unencumbered Asset Pool Properties” means, as of any date, the Real Property
Assets listed in Exhibit B and Exhibit C attached hereto and made a part hereof,
together with all Real Property Assets which have become part of the
Unencumbered Asset Pool Properties as of such date, each of which is:

20



--------------------------------------------------------------------------------



(i)    located in the United States;


(ii)    100% owned in fee (or leasehold pursuant to a Financeable Ground Lease
in the case of assets listed on Exhibit C as leaseholds) by (x) the Borrower or
(y) a wholly-owned direct or indirect Subsidiary of the Borrower and/or the
General Partner that is not liable for any Debt and is not the subject of a
Bankruptcy Event;


(iii)    either (individually or when combined with any other Real Property
Asset in a mixed-use complex) a completed industrial property or primarily a
completed office property which may have secondary uses or is part of a
mixed-use complex or a Development Property which will be either an industrial
or office property or a mortgage note;


(iv)    not subject to any Lien (other than Permitted Liens);


(v)    in the case of a Real Property Asset owned or leased by a wholly-owned
Subsidiary, not subject to any agreement or arrangement by which the direct or
indirect equity interests in such Subsidiary are subject to any Lien (other than
Permitted Liens); and


(vi)    not subject to any agreement or arrangement that prohibits or restricts
the creation or assumption of any Lien on the assets of, or equity interests in,
the Borrower or Subsidiary that owns or leases such Real Property Asset.


“Unencumbered Asset Pool Properties Value” means the sum of:


(i)    with respect to the Unencumbered Asset Pool Properties (excluding
Acquisition Properties) for which there is a valid certificate of occupancy or a
representation from the Borrower that it is legally permitted to occupy such
Real Property Asset and which is not less than 85% leased and occupied as of the
last day of the applicable fiscal quarter, the quotient of (x) the Unencumbered
Asset Pool Net Operating Cash Flow (calculated after giving effect to any
required free rent periods by calculating the average cash rent over the term of
the lease during such free rent periods) with respect thereto for the previous
four (4) consecutive quarters (or if (A) owned for less than four (4) quarters,
the Unencumbered Asset Pool Net Operating Cash Flow (calculated after giving
effect to any required free rent periods by calculating the average cash rent
over the term of the lease during such free rent periods) for such period,
annualized, or (B) 85% leased and occupied for less than a full fiscal quarter,
the Unencumbered Asset Pool Net Operating Cash Flow (calculated after giving
effect to any required free rent periods by calculating the average cash rent
over the term of the lease during such free rent periods) for the period so
leased and occupied (whether or not owned for the previous four (4) fiscal
quarters), annualized), including the quarter then ended, but less reserves for
Capital Expenditures of (A) $0.30 per square foot per annum for each
Unencumbered Asset Pool Property that is an office property, and (B) $0.15 per
square foot per annum for each Unencumbered Asset Pool Property that is an
industrial property, divided by (y) the FMV Cap Rate, provided, however, that if
any such Unencumbered Asset Pool Property shall have been less than 85% leased
and occupied for four (4) full consecutive fiscal quarters, then the value
thereof shall be equal to an amount equal to 75% of the book value thereof, net
of impairment charges, provided, however, that if any such Real Property Asset
shall remain less than 85%

21



--------------------------------------------------------------------------------



leased or occupied for more than 24 consecutive months, then the value thereof
shall be equal to 50% of book value; and


(ii)    with respect to the Unencumbered Asset Pool Properties which are
Development Properties or mortgage notes, fifty percent (50%) of (A) in the case
of Development Properties, the lesser of (A) the cost actually paid by the
Borrower, the General Partner or any of their Subsidiaries, and (B) the market
value, each as determined in accordance with GAAP, of such Development
Properties, and (B) in the case of mortgage notes, the book value thereof,
determined in accordance with GAAP, provided that the value attributable to
Development Properties and mortgage notes, in the aggregate shall not at any
time exceed 15% of Unencumbered Asset Pool Properties Value; and


(iii)     with respect to the Unencumbered Asset Pool Properties which are
Acquisition Properties, 100% of book value (after any impairments) of such
Acquisition Properties, unless the Borrower has made a one-time election to
value such Real Estate Asset in accordance with clause (i) of this definition;
and


(iv)    Unrestricted Cash or Cash Equivalents of the Borrower, the General
Partner and their Subsidiaries as of the date of determination.


“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.


“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.


“Unrestricted Cash or Cash Equivalents” means Cash or Cash Equivalents,
including the cash proceeds of any like-kind exchange under Section 1031 of the
Internal Revenue Code, that is not subject to any pledge, lien or control
agreement, less (i) $35,000,000, (ii) amounts normally and customarily set aside
by Borrower for operating, capital and interest reserves, and (iii) amounts
placed with third parties as deposits or security for contractual obligations.


“Unsecured Debt” means Debt not secured by a Lien on real property.


“Unsecured Debt Ratio” means, as of any date of determination, the ratio of the
Unencumbered Asset Pool Properties Value as of the date of determination to the
aggregate amount of Unsecured Debt of the Borrower, the General Partner and
their Consolidated Subsidiaries outstanding as of such date of determination.


“Unsecured Debt Service” means, for any calendar quarter, the interest actually
payable (or accrued) on the Loans and all other Unsecured Debt.

22



--------------------------------------------------------------------------------



“Unused Commitments” means an amount equal to all unadvanced funds (other than
unadvanced funds in connection with any construction loan) which any third party
is obligated to advance to the Borrower or otherwise, pursuant to any Loan
Document, written instrument or otherwise.


“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 8.4(f)(ii)(B)(3).


Section 1.2    Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP, applied on a
basis consistent (except for changes concurred in by the Borrower’s independent
public accountants) with the most recent audited consolidated financial
statements of the Borrower delivered to the Administrative Agent and the Banks;
provided that, if the Borrower notifies the Administrative Agent and the Banks
that the Borrower wishes to amend any covenant in Article V to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Banks wish to amend
Article V for such purpose), then the Borrower’s compliance with such covenant
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such covenant is amended in a manner satisfactory to the Borrower and the
Required Banks.


Section 1.3    Types of Borrowings. The term “Borrowing” denotes the aggregation
of Loans of one or more Banks to be made to the Borrower pursuant to Article II
on the same date, all of which Loans are of the same type (subject to Article
VIII) and, except in the case of Base Rate Loans, have the same Interest Period.
Borrowings are classified for purposes of this Agreement by reference to the
pricing of Loans comprising such Borrowing (e.g., a “Euro-Dollar Borrowing” is a
Borrowing comprised of Euro-Dollar Loans).


ARTICLE II


THE CREDITS


Section 2.1    Commitments to Lend. Each Bank severally agrees, on the terms and
conditions set forth in this Agreement, to make Loans to the Borrower pursuant
to this Section from time to time in an amount equal to its Commitment. The
aggregate amount of Loans to be made hereunder shall not exceed the Loan Amount.
Each Borrowing under this Section shall be in an aggregate principal amount of
at least $2,500,000, or an integral multiple of $500,000 in excess thereof and
shall be made from the several Banks ratably in proportion to their respective
Commitments. Subject to the terms and conditions set forth herein, each Bank
agrees to make Loans to the Borrower in up to five (5) Borrowings made on the
date (that is on or after the Closing Date and on or before the Loan Commitment
Expiry Date) and in the principal amount requested by the Borrower in accordance
with this Section 2.1 so long as such

23



--------------------------------------------------------------------------------



requested amount does not result in (i) the aggregate principal amount of the
Loans made by such Bank exceeding its Commitment or (ii) the aggregate principal
amount of all Loans made by the Banks exceeding the total Loan Amount. The
Commitments of the Banks to make the Loans shall expire on the earliest of (a)
the date specified in Section 3.2(a) in the event that the conditions set forth
in Section 3.1 are not satisfied (or waived pursuant to Section 9.5) at or prior
to 5:00 p.m. New York City time on such date, (b) the date on which the
aggregate principal amount of Borrowings of Loans equals the aggregate
Commitments of all Banks, or (c) the date which is ninety (90) days following
the Closing Date (such earliest date, the “Loan Commitment Expiry Date”, and the
earlier of clauses (b) and (c), the “Last Day of the Delayed Draw Period”). Any
portion of the Loans that is repaid may not be reborrowed.


Section 2.2    Notice of Borrowing. The Borrower shall give the Administrative
Agent notice (a “Notice of Borrowing”) not later than 2:00 p.m. (New York City
time) (x) one Domestic Business Day before each Base Rate Borrowing, (y) three
(3) Euro-Dollar Business Days before each Euro-Dollar Borrowing, or (z) three
(3) Domestic Business Days before each Borrowing bearing interest at the Offered
Rate, specifying:


(1)    the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Base Rate Borrowing or a Borrowing bearing interest at the Offered
Rate or a Euro-Dollar Business Day in the case of a Euro-Dollar Borrowing,


(2)    the aggregate amount of such Borrowing,


(3)    whether the Loans comprising such Borrowing are to be Base Rate Loans,
Loans bearing interest at the Offered Rate or Euro-Dollar Loans,


(4)    in the case of a Euro-Dollar Borrowing, the duration of the Interest
Period applicable thereto, subject to the provisions of the definition of
Interest Period,


(5)    the intended use for the proceeds of such Borrowing, and


(6)    that no Default or Event of Default has occurred or is continuing.


Section 2.3    Reserved.


Section 2.4    Notice to Banks; Funding of Loans.


(a)    Upon receipt of a Notice of Borrowing, the Administrative Agent shall
notify each Bank on the same day as it receives the Notice of Borrowing of the
contents thereof and of such Bank’s share of such Borrowing and such Notice of
Borrowing shall not thereafter be revocable by the Borrower.


(b)    Not later than 2:00 P.M. (New York City time) on the date of each
Borrowing, each Bank shall make available its share of such Borrowing, in
Federal or other

24



--------------------------------------------------------------------------------



funds immediately available in New York City, to the Administrative Agent at its
address referred to in Section 9.1. The Administrative Agent will make the funds
so received from the Banks available to the Borrower at the Administrative
Agent’s aforesaid address.


(c)    Reserved.


(d)    Unless the Administrative Agent shall have received notice from a Bank
prior to the date of any Borrowing that such Bank will not make available to the
Administrative Agent such Bank’s share of such Borrowing, the Administrative
Agent may assume that such Bank has made such share available to the
Administrative Agent on the date of such Borrowing in accordance with subsection
(b) of this Section 2.4 and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that such Bank shall not have so made such share available
to the Administrative Agent, such Bank and the Borrower severally agree to repay
to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the
Administrative Agent, at (i) in the case of the Borrower, a rate per annum equal
to the higher of the Federal Funds Rate and the interest rate applicable thereto
pursuant to Section 2.7 and (ii) in the case of such Bank, the Federal Funds
Rate. If such Bank shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Bank’s Loan included in such
Borrowing for purposes of this Agreement.


Section 2.5    Notes.


(a)    At the request of any Bank, its Loans shall be evidenced by a Note, which
shall be payable to each Bank for the account of its Applicable Lending Office
in an amount equal to each such Bank’s Commitment.


(b)    Reserved.


(c)    Upon receipt of each Bank’s Note, the Administrative Agent shall forward
such Note to such Bank. Each Bank shall record the date, amount, type and
maturity of each Loan made by it and the date and amount of each payment of
principal made by the Borrower with respect thereto, and may, if such Bank so
elects in connection with any transfer or enforcement of its Note, endorse on
the schedule forming a part thereof appropriate notations to evidence the
foregoing information with respect to each such Loan then outstanding; provided
that the failure of any Bank to make any such recordation or endorsement shall
not affect the obligations of the Borrower hereunder or under the Notes. Each
Bank is hereby irrevocably authorized by the Borrower so to endorse its Note and
to attach to and make a part of its Note a continuation of any such schedule as
and when required.


(d)    There shall be no more than five (5) Euro-Dollar Borrowings, outstanding
at any one time pursuant to this Agreement.


Section 2.6    Expiration of Facility; Maturity of Loans. The Commitments shall
terminate on the Loan Commitment Expiry Date. The Loans shall mature, and the
principal amount thereof shall be due and payable, on the Maturity Date.

25



--------------------------------------------------------------------------------



Section 2.7    Interest Rates.


(a)    Each Base Rate Loan shall bear interest on the outstanding principal
amount thereof, for each day from the date such Loan is made until it becomes
due, at a rate per annum equal to the sum of the Applicable Margin for Base Rate
Loans plus the Base Rate for such day. Such interest shall be payable in arrears
for each Interest Period on the last day thereof.


(b)    Each Euro-Dollar Loan shall bear interest on the outstanding principal
amount thereof, for each day during the Interest Period applicable thereto, at a
rate per annum equal to the sum of the Applicable Margin for Euro-Dollar Loans
plus the Adjusted London Interbank Offered Rate for such day. Such interest
shall be payable in arrears for each Interest Period on the last day thereof
and, if such Interest Period is longer than three months, at intervals of three
months after the first day thereof.


“Adjusted London Interbank Offered Rate” applicable to any Interest Period means
a rate per annum equal to the quotient obtained (rounded upward, if necessary,
to the next higher 1/100 of 1%) by dividing (i) the applicable London Interbank
Offered Rate by (ii) 1.00 minus the Euro-Dollar Reserve Percentage.


“Euro-Dollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion dollars in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro-Dollar
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Bank to United States
residents). The Adjusted London Interbank Offered Rate shall be adjusted
automatically on and as of the effective date of any change in the Euro-Dollar
Reserve Percentage.


The “London Interbank Offered Rate” applicable to a particular Interest Period
shall mean the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for U.S. Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that, if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement and provided,
further, if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) with respect to U.S. Dollars
then the London Interbank Offered Rate shall be the Interpolated Rate, provided,
that, if any Interpolated Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

26



--------------------------------------------------------------------------------



The “Quotation Date” means, in relation to any period for which an interest rate
is to be determined, two (2) Euro-Dollar Business Days before the first day of
that period, unless market practice differs in the relevant interbank market for
a currency, in which case the Quotation Date for that currency will be
determined by the Administrative Agent in accordance with market practice in the
London interbank market (and if quotations would normally be given by leading
banks in the London interbank market on more than one day, the Quotation Date
will be the last of those days).


(c)    Reserved.


(d)    Interest on all Loans bearing interest at the Offered Rate shall be
payable for each applicable Interest Period on the last day thereof.


(e)    In the event that, and for so long as, any Event of Default shall have
occurred and be continuing, the outstanding principal amount of the Loans, and,
to the extent permitted by law, overdue interest in respect of all Loans, shall
bear interest at the annual rate of the sum of the Base Rate and two percent
(2%).


(f)    The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder. The Administrative Agent shall give prompt notice to the
Borrower and the Banks of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error.


Section 2.8    Reserved.


Section 2.9    Reserved.


Section 2.10    Mandatory Prepayment. (a) In the event that an Unencumbered
Asset Pool Property (or any Separate Parcel that originally formed a part of an
Unencumbered Asset Pool Property) is sold, transferred or released from the
restrictions of Section 5.11 hereof, the Borrower shall, simultaneously with
such sale, transfer or release, prepay (A) the Loans and/or (B) to the Corporate
Credit Agreement Administrative Agent for the accounts of the Corporate Credit
Agreement Banks under the Corporate Credit Agreement in an amount equal to 100%
of the net proceeds of such sale or transfer, in the event of a sale or
transfer, or such lesser amount as shall be required for the Borrower to remain
in compliance with this Agreement, in the event of such a sale, transfer or
release. Notwithstanding the foregoing, a simultaneous like-kind exchange under
Section 1031 of the Internal Revenue Code will not be subject to the provisions
of this Section 2.10(a), provided that the exchanged property has qualified as a
New Acquisition and any cash “boot” associated therewith shall be applied to
prepayment of the Loans or such lesser amount of such cash “boot” as shall be
required for the Borrower to remain in compliance with this Agreement. Sale of
an Unencumbered Asset Pool Property (or any Separate Parcel that originally
formed a part of an Unencumbered Asset Pool Property) in violation of this
Section 2.10 shall constitute an Event of Default.


(b)    In the event that the Unsecured Debt Ratio is not maintained as of the
last day of a calendar quarter, either (i) the Borrower will add a Real Property
Asset to the Unencumbered Asset Pool Properties in accordance with this
Agreement which, on a pro forma basis (i.e. the Unsecured Debt Ratio shall be
recalculated to include such Real Property Asset as

27



--------------------------------------------------------------------------------



though the same had been an Unencumbered Asset Pool Property for the entire
applicable period) would result in compliance with the Unsecured Debt Ratio, or
(ii) the Borrower shall prepay (A) to the Administrative Agent, for the account
of the Banks and/or (B) to the Corporate Credit Agreement Administrative Agent
for the accounts of the Corporate Credit Agreement Banks under the Corporate
Credit Agreement, an aggregate amount necessary to cause the Unsecured Debt
Ratio to be in compliance within ninety (90) days of the date on which the
Unsecured Debt Ratio failed to be maintained. Failure by the Borrower to comply
with the Unsecured Debt Ratio within ninety (90) days of the date of such
non-compliance shall be an Event of Default.


Section 2.11    Optional Prepayments.


(a)    The Borrower may, upon at least one Domestic Business Day’s notice to the
Administrative Agent, prepay to the Administrative Agent, for the account of the
Banks, any Base Rate Borrowing or Loans bearing interest at the Offered Rate in
whole at any time, or from time to time in part in amounts aggregating One
Million Dollars ($1,000,000), or an integral multiple of One Million Dollars
($1,000,000) in excess thereof or, if less, the outstanding principal balance,
by paying the principal amount to be prepaid together with accrued interest
thereon to the date of prepayment.


(b)    Except as provided in Section 8.2, the Borrower may not prepay all or any
portion of the principal amount of any Euro-Dollar Loan prior to the maturity
thereof unless the Borrower shall also pay any applicable expenses pursuant to
Section 2.13. Any such prepayment shall be upon at least one (1) Euro-Dollar
Business Day’s notice to the Administrative Agent, and the Administrative Agent
shall notify the Banks of receipt of any such notice on the same Euro-Dollar
Business Day as received by it. Any notice of prepayment delivered pursuant to
this Section 2.11(b) shall set forth the amount of such prepayment which is
applicable to any Loan made for working capital purposes. Each such optional
prepayment shall be in the amounts set forth in Section 2.11(a) above and shall
be applied to prepay ratably the Loans of the Banks included in such Borrowing.


(c)    The Borrower may at any time and from time to time cancel all or any part
of the unused Commitments in amounts aggregating One Million Dollars
($1,000,000), or an integral multiple of One Million Dollars ($1,000,000) in
excess thereof, upon at least three (3) Domestic Business Days’ notice to
Administrative Agent and such Banks, whereupon, all or such portion of the
Commitments shall terminate as to such Banks, pro rata on the date set forth in
such notice of cancellation.


(d)    Any amounts so prepaid pursuant to this Section 2.11may not be
reborrowed.


Section 2.12    General Provisions as to Payments.


(a)    The Borrower shall make each payment of principal of, and interest on,
the Loans and of fees hereunder, not later than 3:00 p.m. (New York City time)
on the date when due, in Federal or other funds immediately available in New
York City, to the Administrative Agent at its address referred to in Section
9.1. The Administrative Agent will distribute to each

28



--------------------------------------------------------------------------------



Bank its ratable share of each such payment received by the Administrative Agent
for the account of the Banks on the same day as received by the Administrative
Agent if received by the Administrative Agent by 3:00 p.m. (New York City time),
or, if received by the Administrative Agent after 3:00 p.m. (New York City
time), on the immediately following Domestic Business Day. If the Administrative
Agent shall fail to distribute to a Bank its ratable share of a payment on the
same day it is received or the immediately following Domestic Business Day, as
applicable in accordance with the immediately preceding sentence, the
Administrative Agent shall pay to such Bank the interest accrued on such payment
at the Federal Funds Rate, commencing on the day the Administrative Agent should
have made the payment to such Bank and ending on the day prior to the date
payment is actually made. Whenever any payment of principal of, or interest on,
the Base Rate Loans or of fees shall be due on a day which is not a Domestic
Business Day, the date for payment thereof shall be extended to the next
succeeding Domestic Business Day. Whenever any payment of principal of, or
interest on, the Euro-Dollar Loans shall be due on a day which is not a
Euro-Dollar Business Day, the date for payment thereof shall be extended to the
next succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day
falls in another calendar month, in which case the date for payment thereof
shall be the next preceding Euro-Dollar Business Day. If the date for any
payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time. Each payment (including each
prepayment) by the Borrower on account of principal of and interest on the Loans
shall be made pro rata according to the respective outstanding principal amounts
of the Loans then held by each Bank.


(b)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Banks hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Bank on such due date an amount
equal to the amount then due such Bank. If and to the extent that the Borrower
shall not have so made such payment, each Bank shall repay to the Administrative
Agent forthwith on demand such amount distributed to such Bank together with
interest thereon, for each day from the date such amount is distributed to such
Bank until the date such Bank repays such amount to the Administrative Agent, at
the Federal Funds Rate.


(c)    All payments made on the Loans shall be credited, to the extent of the
amount thereof, in the following manner, in each case ratably among the parties
entitled thereto in accordance with the amounts then due to such party: (a)
first, against all costs, expenses and other fees (including reasonable
attorneys’ fees) arising under the terms hereof, of which, if no Event of
Default shall have occurred and be continuing, the Borrower has received notice
pursuant to the terms hereof, (b) second, against the amount of interest accrued
and unpaid on the Loans as of the date of such payment, (c) third, against all
principal due and owing on the Loans as of the date of such payment, and (d)
fourth, to all other amounts constituting any portion of the Obligations.


(d)    If any Bank is a Defaulting Lender, then the Administrative Agent may (or
at the request of the Borrower, shall), in its discretion and notwithstanding
any contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Bank for the benefit of the
Administrative Agent, to satisfy such Bank’s

29



--------------------------------------------------------------------------------



obligations to it hereunder until such Bank is not a Defaulting Lender, and/or
(ii) hold any such amounts in a segregated account as cash collateral for, and
application to, any future funding obligations of such Bank hereunder, in the
case of each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.


Section 2.13    Funding Losses. If the Borrower makes any payment of principal
with respect to any Euro-Dollar Loan (pursuant to Article II, VI or VIII or
otherwise, and specifically including any payments made pursuant to Sections
2.10 or 2.11) on any day other than the last day of the Interest Period
applicable thereto, or if the Borrower fails to borrow any Euro-Dollar Loans,
after notice has been given to any Bank in accordance with Section 2.4(a), or to
prepay any Euro-Dollar Loans, after notice has been given to any Bank in
accordance with Section 2.11(b), the Borrower shall reimburse each Bank within
15 days after demand for any resulting loss or expense incurred by it (or by an
existing Participant in the related Loan; provided that no Participant shall be
entitled to receive more than the Bank, with respect to which such Participant
is a Participant, would be entitled to receive under this Section 2.13),
including (without limitation) any loss incurred in obtaining, liquidating or
employing deposits from third parties, but excluding loss of margin for the
period after any such payment or failure to borrow, provided that such Bank
shall have delivered to the Borrower a certificate as to the amount of such loss
or expense and the calculation thereof, which certificate shall be conclusive in
the absence of manifest error.


Section 2.14    Computation of Interest and Fees. Interest based on the Prime
Rate hereunder shall be computed on the basis of a year of 365 days (or 366 days
in a leap year) and paid for the actual number of days elapsed (including the
first day but excluding the last day). All other interest and fees shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day).


Section 2.15    Method of Electing Interest Rates.


(a)    The Loans included in each Borrowing shall bear interest initially at the
type of rate specified by the Borrower in the applicable Notice of Borrowing.
Thereafter, the Borrower may from time to time elect to change or continue the
type of interest rate borne by each Group of Loans (subject in each case to the
provisions of Article VIII), as follows:


(i)    if such Loans are Base Rate Loans, the Borrower may elect to convert such
Loans to Euro-Dollar Loans or Loans bearing interest at the Offered Rate as of
any Euro-Dollar Business Day;


(ii)    if such Loans are Euro-Dollar Loans or Loans bearing interest at the
Offered Rate, the Borrower may elect to convert such Loans to Base Rate Loans or
elect to continue such Loans as Euro-Dollar Loans for an additional Interest
Period, in each case effective on the last day of the then current Interest
Period applicable to such Loans.


Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent at least three (3) Euro-Dollar
Business Days before the conversion or continuation selected in such notice is
to be effective (unless the relevant Loans are to be

30



--------------------------------------------------------------------------------



continued as Base Rate Loans, in which case such notice shall be delivered to
the Administrative Agent no later than 2:00 p.m. (New York City time) at least
one (1) Domestic Business Day before such continuation is to be effective). A
Notice of Interest Rate Election may, if it so specifies, apply to only a
portion of the aggregate principal amount of the relevant Group of Loans;
provided that (i) such portion is allocated ratably among the Loans comprising
such Group, (ii) the portion to which such notice applies, and the remaining
portion to which it does not apply, are each $1,000,000 or any larger multiple
of $1,000,000, (iii) there shall be no more than five (5) Borrowings, comprised
of Euro-Dollar Loans outstanding at any time under this Agreement, (iv) no Loan
may be continued as, or converted into, a Euro-Dollar Loan when any Event of
Default has occurred and is continuing, and (v) no Interest Period shall extend
beyond the Maturity Date.


(b)    Each Notice of Interest Rate Election shall specify:


(i)    the Group of Loans (or portion thereof) to which such notice applies;


(ii)    the date on which the conversion or continuation selected in such notice
is to be effective, which shall comply with the applicable clause of subsection
(a) above;


(iii)    if the Loans comprising such Group are to be converted, the new type of
Loans and, if such new Loans are Euro-Dollar Loans, the duration of the initial
Interest Period applicable thereto; and


(iv)    if such Loans are to be continued as Euro-Dollar Loans for an additional
Interest Period, the duration of such additional Interest Period.


Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.


(c)    Upon receipt of a Notice of Interest Rate Election from the Borrower
pursuant to subsection (a) above, the Administrative Agent shall notify each
Bank on the same day as it receives such Notice of Interest Rate Election of the
contents thereof and such notice shall not thereafter be revocable by the
Borrower. If the Borrower fails to deliver a timely Notice of Interest Rate
Election to the Administrative Agent for any Group of Euro-Dollar Loans, such
Loans shall be converted into Base Rate Loans on the last day of the then
current Interest Period applicable thereto.


Section 2.16    Extending Facilities.


(a)    The Borrower may at any time and from time to time request that all or
any portion of the Loans with a like maturity date (an “Existing Loan Facility”)
be converted to extend the scheduled maturity date(s) with respect to all or a
portion of any principal amount of such Loans, and to otherwise modify the terms
of such Loans to the extent not prohibited in this Section 2.16 (any such Loans
which have been so converted, “Extended Loans”) and to provide for other terms
consistent with this Section 2.16 (an “Extension”). Any such request shall be
made on a pro rata basis and on the same terms to each Bank. In order to
establish any Extended

31



--------------------------------------------------------------------------------



Loans, the Borrower shall provide a notice to the Administrative Agent (who
shall provide a copy of such notice to each of the Banks) (an “Extension
Request”) setting forth the proposed terms of the Extended Loans to be
established, provided that:


(i)    all or any of the scheduled amortization payments of principal of the
Extended Loans (including the maturity date) may be delayed to later dates than
the scheduled amortization payments of principal (including the maturity date)
of the Loans of the Existing Loan Facility to the extent provided in the
applicable Loan Extension Amendment;


(ii)    the interest margins with respect to the Extended Loans may be different
than the interest margins for the Loans under the Existing Loan Facility, and
upfront fees may be paid to the Extending Lenders, in each case, to the extent
provided in the applicable Loan Extension Amendment;


(iii)    the Loan Extension Amendment may provide for other covenants and terms
that apply solely to any period after the latest applicable Maturity Date of the
Loans being converted as in effect on the effective date of the Loan Extension
Amendment immediately prior to the establishment of such Extended Loans; or


(iv)    no Extended Loans may be optionally prepaid prior to the date on which
the Loans under the Existing Loan Facility from which they were converted are
repaid in full unless such optional prepayment is accompanied by a pro rata
optional prepayment of the Loans under such Existing Loan Facility.


Any Extended Loans converted pursuant to any Loan Extension Amendment shall be
designated a separate tranche of Extended Loans for all purposes of this
Agreement; provided that any Extended Loans converted from an Existing Loan
Facility may, to the extent provided in the applicable Loan Extension Amendment,
be designated as an increase in any previously established tranche of Loans or
Commitments with respect to such Existing Loan Facility. Any Extended Loans
shall constitute a separate tranche of Loans from the tranche of Loans from
which there were converted. No Extension shall constitute a voluntary or
mandatory prepayment for purpose of Sections 2.10 and 2.11. Each Extension shall
become effective only with respect to the Loans of the Banks that accept an
Extension Request.


(b)    The Borrower shall provide the applicable Extension Request at least ten
(10) Business Days prior to the date on which Banks under the Existing Loan
Facility are requested to respond. No Extension Request is required to be in any
minimum amount or increment; provided that the Borrower may specify as a
condition to consummating any such Extension that a minimum amount (to be
specified in the applicable Extension Request) of Loans be tendered (subject to
waiver by the Borrower in its sole discretion). No Bank shall have any
obligation to agree to have any of its Loans of any Existing Loan Facility
converted into Extended Loans pursuant to any Extension Request. Any Bank (an
“Extending Lender”) wishing in its sole and individual discretion to have all or
any portion of its Loans under the Existing Loan Facility subject to such
Extension Request converted into Extended Loans shall notify the Administrative
Agent (an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Loans under the Existing Loan Facility
which is has

32



--------------------------------------------------------------------------------



elected to request be converted into Extended Loans. In the event that the
aggregate amount of Loans under the Existing Loan Facility subject to Extension
Elections exceeds the amount of Extended Loans requested pursuant to the
Extension Request, Loans subject to Extension Elections shall be converted to
Extended Loans on a pro rata basis based on the amount of Loans, included in
such Extension Election. It shall be a condition precedent to the effectiveness
of any Extension that no Default or Event of Default shall exist on the date of
the Extension Request and on the date of the Extension.


(c)    Each tranche of Extended Loans shall be established pursuant to an
amendment (a “Loan Extension Amendment”) to this Agreement among the Borrower,
the Administrative Agent and each Extending Lender providing an Extended Loan
thereunder which shall be consistent with the provisions set forth in paragraph
(a) above (but which shall not require the consent of any other Bank) and which
may include such technical amendments to this Agreement as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower. Each Loan Extension Amendment shall be binding on the Banks, the
General Partner and the other parties hereto. In connection with any Loan
Extension Amendment, the Borrower shall deliver a reaffirmation of the Guaranty
from the General Partner and such resolutions, certificates, opinions of counsel
(including in-house opinions in lieu of opinions of outside counsel) and other
documents in connection therewith as may be reasonably requested by the
Administrative Agent.


(d)    This Section 2.16 shall supersede any provisions in Sections 9.4 or 9.5
to the contrary.


ARTICLE III


CONDITIONS


Section 3.1    Closing. The closing hereunder shall occur on the date (the
“Closing Date”) when each of the following conditions is satisfied (or waived by
the Administrative Agent and the Required Banks, such waiver to be evidenced by
the continuation or funding after the date hereof of Loans and notice of such
waiver to be given to the Banks by the Administrative Agent), each document to
be dated the Closing Date unless otherwise indicated:


(a)    the Borrower shall have executed and delivered to the Administrative
Agent a Note for the account of each Bank that shall have requested the same,
dated on or before the Closing Date complying with the provisions of Section
2.5;


(b)    the Borrower shall have executed and delivered to the Administrative
Agent a duly executed original of this Agreement;


(c)    the General Partner shall have executed and delivered to the
Administrative Agent a duly executed original of the Guaranty;


(d)    the Administrative Agent shall have received an opinion of Latham &
Watkins LLP, counsel for the Borrower and the General Partner, reasonably
acceptable to the Administrative Agent, the Banks and their counsel;

33



--------------------------------------------------------------------------------



(e)    the Administrative Agent shall have received all documents the
Administrative Agent may reasonably request relating to the existence of the
Borrower, the General Partner, the authority for and the validity of this
Agreement and the other Loan Documents, and any other matters relevant hereto,
all in form and substance reasonably satisfactory to the Administrative Agent.
Such documentation shall include, without limitation, the articles of
incorporation and by-laws or the partnership agreement and limited partnership
certificate, as applicable, of the Borrower and the General Partner, as amended,
modified or supplemented to the Closing Date, each certified to be true, correct
and complete by a senior officer of the Borrower or the General Partner, as the
case may be, as of the Closing Date, together with a good standing certificate
from the Secretary of State (or the equivalent thereof) of the State of Delaware
with respect to the Borrower and of the State of Maryland with respect to the
General Partner, and a good standing certificate from the Secretary of State (or
the equivalent thereof) of each other State in which the Borrower and the
General Partner is required to be qualified to transact business, each to be
dated not more than forty-five (45) days prior to the Closing Date;


(f)    the Administrative Agent shall have received all certificates, agreements
and other documents and papers referred to in this Section 3.1 and Section 3.2,
unless otherwise specified, in sufficient counterparts, reasonably satisfactory
in form and substance to the Administrative Agent in its sole discretion;


(g)    the Borrower and the General Partner shall have taken all actions
required to authorize the execution and delivery of this Agreement and the other
Loan Documents and the performance thereof by the Borrower and the General
Partner;


(h)    the Administrative Agent and the Banks shall have received an unaudited
consolidated balance sheet and income statement of the Borrower for the fiscal
quarter ended March 31, 2014;


(i)    the Administrative Agent shall be satisfied that neither the Borrower nor
the General Partner is subject to any present or contingent environmental
liability which could reasonably be expected to have a Material Adverse Effect;


(j)    if any Loans are to be made on the Closing Date, the Administrative Agent
shall have received wire transfer instructions in connection with such Loans;


(k)    the Administrative Agent shall have received, for its and any other
Bank’s account, all fees due and payable pursuant to this Agreement, and the
reasonable fees and expenses accrued through the Closing Date of Bingham
McCutchen LLP;


(l)    the Administrative Agent shall have received copies of all consents,
licenses and approvals, if any, required in connection with the execution,
delivery and performance by the Borrower, and the validity and enforceability
against the Borrower, of the Loan Documents, or in connection with any of the
transactions contemplated thereby to occur on or prior to the Closing Date, and
such consents, licenses and approvals shall be in full force and effect;

34



--------------------------------------------------------------------------------



(m)    the representations and warranties of the Borrower contained in this
Agreement shall be true and correct in all material respects on and as of the
Closing Date both before and after giving effect to the making of any Loans;


(n)    receipt by the Administrative Agent and the Banks of a certificate of the
chief financial officer, treasurer or the chief accounting officer of the
Borrower certifying that the Borrower is in compliance with all covenants of the
Borrower contained in this Agreement, including, without limitation, the
requirements of Section 5.8, as of the Closing Date; and


(o)    the General Partner shall intend to continue to qualify as a real estate
investment trust under Section 856 of the Internal Revenue Code (a “REIT”).


The Administrative Agent shall promptly notify the Borrower and the Banks of the
Closing Date, and such notice shall be conclusive and binding on all parties
hereto.


Section 3.2    Borrowings. The obligation of any Bank to make a Loan on the
occasion of any Borrowing is subject to the satisfaction of the following
conditions:


(a)    the Closing Date shall have occurred on or prior to July 31, 2014;


(b)    receipt by the Administrative Agent of a Notice of Borrowing as required
by Section 2.2;


(c)    immediately after such Borrowing, the Outstanding Balance will not exceed
the Loan Amount and with respect to each Bank, such Bank’s pro rata portion of
the Loans will not exceed such Bank’s Commitment;


(d)    immediately before and after such Borrowing, no Default or Event of
Default shall have occurred and be continuing both before and after giving
effect to the making of such Loans;


(e)    the representations and warranties of the Borrower contained in this
Agreement (other than representations and warranties which speak as of a
specific date) shall be true and correct in all material respects on and as of
the date of such Borrowing both before and after giving effect to the making of
such Loans;


(f)    no law or regulation shall have been adopted, no order, judgment or
decree of any governmental authority shall have been issued, and no litigation
shall be pending or threatened, which does or, with respect to any threatened
litigation, seeks to enjoin, prohibit or restrain, the making or repayment of
the Loans, or any participations therein or the consummation of the transactions
contemplated hereby; and


(g)    no event, act or condition shall have occurred after the Closing Date
which, in the reasonable judgment of the Administrative Agent or the Required
Banks, as the case may be, has had or is likely to have a Material Adverse
Effect.


Each Borrowing hereunder shall be deemed to be a representation and warranty by
the Borrower on the date of such Borrowing as to the facts specified in clauses
(c) through (f) of this Section

35



--------------------------------------------------------------------------------



(except that with respect to clause (f), such representation and warranty shall
be deemed to be limited to laws, regulations, orders, judgments, decrees and
litigation affecting the Borrower and not solely the Banks).


ARTICLE IV


REPRESENTATIONS AND WARRANTIES


In order to induce the Administrative Agent and each of the other Banks which
may become a party to this Agreement to make the Loans, the Borrower makes the
following representations and warranties. Such representations and warranties
shall survive the effectiveness of this Agreement, the execution and delivery of
the other Loan Documents and the making of the Loans.


Section 4.1    Existence and Power. The Borrower is duly organized, validly
existing and in good standing as a limited partnership under the laws of the
State of Delaware and has all powers and all material governmental licenses,
authorizations, consents and approvals required to own its property and assets
and carry on its business as now conducted or as it presently proposes to
conduct and has been duly qualified and is in good standing in every
jurisdiction in which the failure to be so qualified and/or in good standing is
likely to have a Material Adverse Effect.


Section 4.2    Power and Authority. The Borrower has the organizational power
and authority to execute, deliver and carry out the terms and provisions of each
of the Loan Documents to which it is a party and has taken all necessary action
to authorize the execution and delivery on behalf of the Borrower and the
performance by the Borrower of such Loan Documents. The Borrower has duly
executed and delivered each Loan Document to which it is a party, and each such
Loan Document constitutes the legal, valid and binding obligation of the
Borrower, enforceable in accordance with its terms, except as enforceability may
be limited by applicable insolvency, bankruptcy or other laws affecting
creditors rights generally, or general principles of equity, whether such
enforceability is considered in a proceeding in equity or at law.


Section 4.3    No Violation. Neither the execution, delivery or performance by
or on behalf of the Borrower of the Loan Documents, nor compliance by the
Borrower with the terms and provisions thereof nor the consummation of the
transactions contemplated by the Loan Documents, (i) will contravene any
applicable provision of any law, statute, rule, regulation, order, writ,
injunction or decree of any court or governmental instrumentality applicable to
Borrower except to the extent such contravention is not likely to have a
Material Adverse Effect, or (ii) will conflict with or result in any breach of,
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien upon any of the property or assets of the Borrower
pursuant to the terms of any material indenture, mortgage, deed of trust, or
other agreement or other instrument to which the Borrower (or of any partnership
of which the Borrower is a partner) is a party or by which it or any of its
property or assets is bound or to which it is subject except to the extent such
conflict or breach is not likely to have a Material Adverse Effect, or (iii)
will conflict with or result in a breach of any organizational document of any
Subsidiary, the

36



--------------------------------------------------------------------------------



certificate of limited partnership, partnership agreement or other
organizational document of Borrower, or the General Partner’s articles of
incorporation or by-laws.


Section 4.4    Financial Information.


(a)    The audited consolidated balance sheets and statements of income of the
Borrower and the General Partner as of December 31, 2013 and the unaudited
balance sheets and statements of income of the Borrower and the General Partner
as of March 31, 2014 fairly present, in conformity with GAAP, the consolidated
financial position of the Borrower and the General Partner as of such date and
their consolidated results of operations for such fiscal periods.


(b)    Since December 31, 2013, except as disclosed in public filings with the
Securities and Exchange Commission (i) there has been no material adverse change
in the business, financial position or results of operations of the Borrower or
the General Partner and (ii) except as previously disclosed to the
Administrative Agent and to the Banks, neither the Borrower nor the General
Partner has incurred any material indebtedness or guaranty.


Section 4.5    Litigation.


(a)    There is no action, suit or proceeding pending against, or to the
knowledge of the Borrower, threatened against or affecting, (i) the Borrower,
the General Partner or any of their Subsidiaries, (ii) the Loan Documents or any
of the transactions contemplated by the Loan Documents or (iii) any of their
assets, in any case before any court or arbitrator or any governmental body,
agency or official which could reasonably be expected to have a Material Adverse
Effect or which in any manner draws into question the validity of this Agreement
or the other Loan Documents.


(b)    There are no final nonappealable judgments or decrees in an aggregate
amount of One Million Dollars ($1,000,000) or more entered by a court or courts
of competent jurisdiction against the Borrower or the General Partner (other
than any judgment as to which, and only to the extent, a reputable insurance
company has acknowledged coverage of such claim in writing).


Section 4.6    Compliance with ERISA.


(a)    Except as previously disclosed to the Administrative Agent in writing as
of the Closing Date, each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance in all material
respects with the presently applicable provisions of ERISA and the Internal
Revenue Code with respect to each Plan. No member of the ERISA Group has (i)
sought a waiver of the minimum funding standard under Section 412 of the
Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Internal Revenue Code or (iii)
incurred any liability under Title IV of ERISA other than a liability to the
PBGC for premiums under Section 4007 of ERISA.

37



--------------------------------------------------------------------------------



(b)    Except for each “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) that is maintained, participated in or contributed to, by
one or more members of the ERISA Group, no member of the ERISA Group is a “party
in interest” (as such term is defined in Section 3(14) of ERISA or a
“disqualified person” (as such term is defined in Section 4975(e)(2) of the
Internal Revenue Code) with respect to any funded employee benefit plan and none
of the assets of any such plans have been invested in a manner that would cause
the transactions contemplated by the Loan Documents to constitute a nonexempt
prohibited transaction (as such term is defined in Section 4975 of the Internal
Revenue Code or Section 406 of ERISA).


Section 4.7    Environmental Compliance. To the best of Borrower’s knowledge,
except as set forth in the Phase I environmental report(s) delivered to and
accepted by the Administrative Agent with respect to each of the Unencumbered
Asset Pool Properties (as supplemented or amended, the “Environmental Reports”),
(i) there are in effect all Environmental Approvals which are required to be
obtained under all Environmental Laws with respect to such Property, except for
such Environmental Approvals the absence of which would not have a Material
Adverse Effect, (ii) the Borrower is in compliance in all material respects with
the terms and conditions of all such Environmental Approvals, and is also in
compliance in all material respects with all other Environmental Laws or any
plan, order, decree, judgment, injunction, notice or demand letter issued,
entered or approved thereunder, except to the extent failure to comply would not
have a Material Adverse Effect.


Except as set forth in the Environmental Reports or otherwise disclosed in
writing to the Administrative Agent as of the Closing Date or with respect to a
New Acquisition, as of the date of such New Acquisition, to Borrower’s actual
knowledge:


(i)    There are no Environmental Claims or investigations pending or threatened
by any Governmental Authority with respect to any alleged failure by the
Borrower to have any Environmental Approval required in connection with the
conduct of the business of the Borrower on any of the Unencumbered Asset Pool
Properties, or with respect to any generation, treatment, storage, recycling,
transportation, Release or disposal of any Material of Environmental Concern
generated by the Borrower or any lessee on any of the Unencumbered Asset Pool
Properties;


(ii)    No Material of Environmental Concern has been Released at the Property
to an extent that it may reasonably be expected to have a Material Adverse
Effect;


(iii)    No PCB (in amounts or concentrations which exceed those set by
applicable Environmental Laws) is present at any of the Unencumbered Asset Pool
Properties;


(iv)    No friable asbestos is present at any of the Unencumbered Asset Pool
Properties;


(v)    There are no underground storage tanks for Material of Environmental
Concern, active or abandoned, at any of the Unencumbered Asset Pool

38



--------------------------------------------------------------------------------



Properties;


(vi)    No Environmental Claims have been filed with a Governmental Authority
with respect to any of the Unencumbered Asset Pool Properties, and none of the
Unencumbered Asset Pool Properties is listed or proposed for listing on the
National Priority List promulgated pursuant to CERCLA, on CERCLIS or on any
similar state list of sites requiring investigation or clean-up;


(vii)    There are no Liens arising under or pursuant to any Environmental Laws
on any of the Unencumbered Asset Pool Properties, and no government actions have
been taken or are in process which could subject any of the Unencumbered Asset
Pool Properties to such Liens; and


(viii)    There have been no environmental investigations, studies, audits,
tests, reviews or other analyses conducted by, or which are in the possession
of, the Borrower in relation to any of the Unencumbered Asset Pool Properties
which have not been made available to the Administrative Agent.


Section 4.8    Taxes. The initial tax year of the Borrower for federal income
tax purposes was 1996. The federal income tax returns of the Borrower and its
Consolidated Subsidiaries for the fiscal year ended December 31, 2012 have been
filed. The Borrower and its Subsidiaries have filed all United States Federal
income tax returns and all other material tax returns which are required to be
filed by them and have paid all taxes due pursuant to such returns or pursuant
to any assessment received by the Borrower or any Subsidiary except those being
contested in good faith. The charges, accruals and reserves on the books of the
Borrower and its Subsidiaries in respect of taxes or other governmental charges
are, in the opinion of the Borrower, adequate.


Section 4.9    Full Disclosure. All information heretofore furnished by the
Borrower to the Administrative Agent or any Bank for purposes of or in
connection with this Agreement or any transaction contemplated hereby is true
and accurate in all material respects on the date as of which such information
is stated or certified. The Borrower has disclosed to the Banks in writing any
and all facts known to the Borrower which materially and adversely affect or are
likely to materially and adversely affect (to the extent the Borrower can now
reasonably foresee), the business, operations or financial condition of the
Borrower considered as one enterprise or the ability of the Borrower to perform
its obligations under this Agreement or the other Loan Documents.


Section 4.10    Solvency. On the Closing Date and after giving effect to the
transactions contemplated by the Loan Documents occurring on the Closing Date,
the Borrower is Solvent.


Section 4.11    Use of Proceeds; Margin Regulations. All proceeds of the Loans
will be used by the Borrower only in accordance with the provisions hereof. No
part of the proceeds of any Loan will be used by the Borrower to purchase or
carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock. Neither the making of any Loan nor the
use of the proceeds thereof will violate or be inconsistent with the

39



--------------------------------------------------------------------------------



provisions of Regulations T, U or X of the Federal Reserve Board.


Section 4.12    Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with the
execution, delivery and performance of any Loan Document or the consummation of
any of the transactions contemplated thereby other than those that have already
been duly made or obtained and remain in full force and effect.


Section 4.13    Investment Company Act. The Borrower is not (x) an “investment
company” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended or (y) subject to any
other federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.


Section 4.14    Closing Date Transactions. On the Closing Date and immediately
prior to or concurrently with the making of the Loans, the transactions (other
than the making of the Loans) intended to be consummated on the Closing Date
will have been consummated in accordance with all applicable laws. On or prior
to the Closing Date, all consents and approvals of, and filings and
registrations with, and all other actions by, any Person required in order to
make or consummate such transactions have been obtained, given, filed or taken
and are in full force and effect.


Section 4.15    Representations and Warranties in Loan Documents. All
representations and warranties made by the Borrower in the Loan Documents are
true and correct in all material respects.


Section 4.16    Patents, Trademarks, etc. The Borrower has obtained and holds in
full force and effect all patents, trademarks, service marks, trade names,
copyrights and other such rights, free from burdensome restrictions, which are
necessary for the operation of its business as presently conducted, the
impairment of which is likely to have a Material Adverse Effect. To the
Borrower’s knowledge, no material product, process, method, substance, part or
other material presently sold by or employed by the Borrower in connection with
such business infringes any patent, trademark, service mark, trade name,
copyright, license or other such right owned by any other Person. There is not
pending or, to the Borrower’s knowledge, threatened any claim or litigation
against or affecting the Borrower contesting its right to sell or use any such
product, process, method, substance, part or other material.


Section 4.17    No Default. No Default or Event of Default exists under or with
respect to any Loan Document. The Borrower is not in default in any material
respect beyond any applicable grace period under or with respect to any other
material agreement, instrument or undertaking to which it is a party or by which
it or any of its property is bound in any respect, the existence of which
default is likely (to the extent that the Borrower can now reasonably foresee)
to result in a Material Adverse Effect.


Section 4.18    Licenses, etc. The Borrower has obtained and holds in full force
and effect, all franchises, licenses, permits, certificates, authorizations,
qualifications, accreditations, easements, rights of way and other consents and
approvals which are necessary

40



--------------------------------------------------------------------------------



for the operation of its businesses as presently conducted, the absence of which
is likely (to the extent that the Borrower can now reasonably foresee) to have a
Material Adverse Effect.


Section 4.19    Compliance With Law. The Borrower is in compliance with all
laws, rules, regulations, orders, judgments, writs and decrees, including,
without limitation, all building and zoning ordinances and codes, the failure to
comply with which is likely (to the extent that the Borrower can now reasonably
foresee) to have a Material Adverse Effect.


Section 4.20    No Burdensome Restrictions. The Borrower is not a party to any
agreement or instrument or subject to any other obligation or any charter or
corporate or partnership restriction, as the case may be, which, individually or
in the aggregate, is likely (to the extent that the Borrower can now reasonably
foresee) to have a Material Adverse Effect.


Section 4.21    Brokers’ Fees. The Borrower has not dealt with any broker or
finder with respect to the transactions contemplated by the Loan Documents
(except with respect to the acquisition or disposition of Real Property Assets)
or otherwise in connection with this Agreement (it being understood that J.P.
Morgan Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated or its
Affiliates, and Wells Fargo Securities, LLC, have acted as arrangers for the
Loan Facility and the fees and expenses of which shall be paid by Borrower), and
the Borrower has not done any acts, had any negotiations or conversation, or
made any agreements or promises which will in any way create or give rise to any
obligation or liability for the payment by the Borrower of any brokerage fee,
charge, commission or other compensation to any party with respect to the
transactions contemplated by the Loan Documents (except with respect to the
acquisition or disposition of Real Property Assets), other than the fees payable
hereunder.


Section 4.22    Labor Matters. Except as set forth on Schedule 4.22 attached
hereto and made a part hereof, there are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Borrower and the Borrower has
not suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five (5) years.


Section 4.23    Organizational Documents. The documents delivered pursuant to
Section 3.1(e) constitute, as of the Closing Date, all of the organizational
documents (together with all amendments and modifications thereof) of the
Borrower. The Borrower represents that it has delivered to the Administrative
Agent true, correct and complete copies of each of the documents set forth in
this Section 4.23.


Section 4.24    Principal Offices. The principal office, chief executive office
and principal place of business of the Borrower is 12200 West Olympic Boulevard,
Suite 200, Los Angeles, California 90064.


Section 4.25    REIT Status. For the fiscal year ended December 31, 2013, the
General Partner qualified, and the General Partner intends to continue to
qualify, as a REIT.


Section 4.26    Ownership of Property. The Borrower and/or the General Partner,
directly or indirectly, owns fee simple title to or a ground leasehold interest
in each of the Unencumbered Asset Pool Properties.

41



--------------------------------------------------------------------------------



Section 4.27    Insurance. The Borrower or its tenants, as applicable, currently
maintains insurance at 100% replacement cost insurance coverage in respect of
each of the Real Property Assets, as well as comprehensive general liability
insurance (including “builders’ risk”) against claims for personal, and bodily
injury and/or death, to one or more persons, or property damage, as well as
workers’ compensation insurance, in each case with respect to the Real Property
Assets with insurers having an A.M. Best policyholders’ rating of not less than
A-VIII in amounts that prudent owner of assets such as the Real Property Assets
would maintain.


Section 4.28    Anti-Corruption Laws. None of the Borrower, any Subsidiary of
the Borrower, or, to the knowledge of the chief executive officer, chief
financial officer or general counsel of the Borrower, any director, officer or
employee thereof is currently in violation of any Anti-Corruption Laws.


Section 4.29    Sanctions. None of the Borrower, any Subsidiary of the Borrower,
or, to the knowledge of the chief executive officer, chief financial officer or
general counsel of the Borrower, any director, officer or employee thereof is an
individual or entity currently the subject of any Sanctions or in violation of
any Sanctions, nor is the Borrower or any Subsidiary of the Borrower located,
organized or resident in a Sanctioned Country.


ARTICLE V


AFFIRMATIVE AND NEGATIVE COVENANTS


The Borrower covenants and agrees that, so long as any Bank has any unfunded
Commitment or Loan hereunder or any Obligations remain unpaid:


Section 5.1    Information. The Borrower will deliver:


(a)    to the Administrative Agent and to each of the Banks (which delivery may
be made electronically, including via IntraLinks), as soon as available and in
any event within 105 days after the end of each fiscal year of the Borrower, an
audited consolidated balance sheet of the Borrower as of the end of such fiscal
year and the related consolidated statements of cash flow and operations for
such fiscal year, setting forth in each case in comparative form the figures for
the previous fiscal year, audited by Deloitte & Touche or other independent
public accountants of similar standing;


(b)    to the Administrative Agent and to each of the Banks (which delivery may
be made electronically, including via IntraLinks), as soon as available and in
any event within sixty (60) days after the end of each quarter of each fiscal
year (other than the last quarter in any fiscal year) of the Borrower, a
statement of the Borrower, prepared in accordance with GAAP, setting forth the
operating income and operating expenses of the Borrower, in sufficient detail so
as to calculate Unencumbered Asset Pool Net Operating Cash Flow of the Borrower
for the immediately preceding quarter;


(c)    to the Administrative Agent and to each of the Banks (which delivery may
be made electronically, including via IntraLinks), simultaneously with the
delivery of each set of financial statements referred to in clauses (a) and (b)
above, a certificate of the chief financial officer, controller, treasurer or
vice president-corporate finance of the Borrower (i) setting forth

42



--------------------------------------------------------------------------------



in reasonable detail the calculations required to establish whether the Borrower
was in compliance with the requirements of Section 5.8 on the date of such
financial statements;(ii) stating whether any Default exists on the date of such
certificate and, if any Default then exists, setting forth the details thereof
and the action which the Borrower is taking or proposes to take with respect
thereto; and (iii) certifying (x) that such financial statements fairly present
the financial condition and the results of operations of the Borrower as of the
dates and for the periods indicated, in accordance with GAAP, subject, in the
case of interim financial statements, to normal year-end adjustments, and (y)
that such officer has reviewed the terms of the Loan Documents and has made, or
caused to be made under his or her supervision, a review in reasonable detail of
the business and condition of the Borrower during the period beginning on the
date through which the last such review was made pursuant to this Section 5.1(c)
and ending on a date not more than ten (10) Domestic Business Days prior to the
date of such delivery and that on the basis of such review of the Loan Documents
and the business and condition of the Borrower, to the best knowledge of such
officer, no Default or Event of Default under any other provision of Section 6.1
occurred or, if any such Default or Event of Default has occurred, specifying
the nature and extent thereof and, if continuing, the action the Borrower
proposes to take in respect thereof;


(d)    to the Administrative Agent and to each of the Banks, (i) within five (5)
days after the president, chief financial officer, treasurer, controller or
other executive officer of the Borrower obtains knowledge of any Default, if
such Default is then continuing, a certificate of the chief financial officer or
the president of the Borrower setting forth the details thereof and the action
which the Borrower is taking or proposes to take with respect thereto; and (ii)
promptly and in any event within ten (10) days after the Borrower obtains
knowledge thereof, notice of (x) any litigation or governmental proceeding
pending or threatened against the Borrower which is likely to individually or in
the aggregate, result in a Material Adverse Effect, and (y) any other event, act
or condition which is likely to result in a Material Adverse Effect;


(e)    to the Administrative Agent and to each of the Banks, if and when any
member of the ERISA Group (i) gives or is required to give notice to the PBGC of
any “reportable event” (as defined in Section 4043 of ERISA) with respect to any
Plan which might constitute grounds for a termination of such Plan under Title
IV of ERISA, or knows that the plan administrator of any Plan has given or is
required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to the PBGC; (ii) receives
notice of complete or partial withdrawal liability under Title IV of ERISA or
notice that any Multiemployer Plan is in reorganization, is insolvent or has
been terminated, a copy of such notice; (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate, impose liability (other than
for premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Internal Revenue Code, a copy
of such application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security, a certificate of the chief financial officer or the chief
accounting officer of the Borrower setting forth details

43



--------------------------------------------------------------------------------



as to such occurrence and action, if any, which the Borrower or applicable
member of the ERISA Group is required or proposes to take;


(f)    to the Administrative Agent and to each of the Banks, promptly and in any
event within five (5) Domestic Business Days after the Borrower obtains actual
knowledge of any of the following events, a certificate of the Borrower executed
by an officer of the Borrower specifying the nature of such condition and the
Borrower’s, and if the Borrower has actual knowledge thereof, the Environmental
Affiliate’s proposed initial response thereto: (i) the receipt by the Borrower,
or, if the Borrower has actual knowledge thereof, any of the Environmental
Affiliates, of any communication (written or oral), whether from a governmental
authority, citizens group, employee or otherwise, that alleges that the
Borrower, or, if the Borrower has actual knowledge thereof, any of the
Environmental Affiliates, is not in compliance with applicable Environmental
Laws, and such noncompliance is likely to have a Material Adverse Effect, (ii)
the Borrower shall obtain actual knowledge that there exists any Environmental
Claim which is likely to have a Material Adverse Effect pending or threatened
against the Borrower or any Environmental Affiliate or (iii) the Borrower
obtains actual knowledge of any release, emission, discharge or disposal of any
Material of Environmental Concern that is likely to form the basis of any
Environmental Claim against the Borrower or any Environmental Affiliate;


(g)    to the Administrative Agent and to each of the Banks, promptly and in any
event within five (5) Domestic Business Days after receipt of any material
notices or correspondence from any company or agent for any company providing
insurance coverage to the Borrower relating to any material loss or loss of the
Borrower with respect to any of the Unencumbered Asset Pool Properties, copies
of such notices and correspondence; and


(h)    to the Administrative Agent and to each of the Banks (which delivery may
be made electronically, including via IntraLinks or posting to the internet
website of the General Partner), promptly upon the mailing thereof to the
shareholders or partners of the Borrower, copies of all financial statements,
reports and proxy statements so mailed;


(i)    to the Administrative Agent and to each of the Banks (which delivery may
be made electronically, including via IntraLinks or posting to the internet
website of the General Partner), promptly upon the filing thereof, copies of all
registration statements (other than the exhibits thereto and any registration
statements on Form S-8 or its equivalent) and reports on Forms 10-K, 10-Q and
8-K (or their equivalents) which the Borrower shall have filed with the
Securities and Exchange Commission;


(j)    to the Administrative Agent and to each of the Banks (which delivery may
be made electronically, including via IntraLinks), simultaneously with delivery
of the information required by Sections 5.1(a) and (b), a statement of
Unencumbered Asset Pool Net Operating Cash Flow with respect to each
Unencumbered Asset Pool Property and a list of all Unencumbered Asset Pool
Properties; and


(k)    to the Administrative Agent and to each of the Banks (which delivery may
be made electronically, including via IntraLinks), from time to time such
additional information

44



--------------------------------------------------------------------------------



regarding the financial position or business of the Borrower as the
Administrative Agent, at the request of any Bank, may reasonably request.


Section 5.2    Payment of Obligations. The Borrower will pay and discharge, at
or before maturity, all its material obligations and liabilities including,
without limitation, any obligation pursuant to any agreement by which it or any
of its properties is bound and any tax liabilities, in any case, where failure
to do so will likely result in a Material Adverse Effect except (i) such tax
liabilities may be contested in good faith by appropriate proceedings, and the
Borrower will maintain in accordance with GAAP, appropriate reserves for the
accrual of any of the same; or (ii) such obligation or liability as may be
contested in good faith by appropriate proceedings.


Section 5.3    Maintenance of Property; Insurance.


(a)    The Borrower will keep each of the Unencumbered Asset Pool Properties in
good repair, working order and condition, subject to ordinary wear and tear.


(b)    The Borrower shall (a) maintain insurance as specified in Section 4.27
hereof with insurers meeting the qualifications described therein, which
insurance shall in any event not provide for materially less coverage than the
insurance in effect on the Closing Date, and (b) furnish to each Bank, or use
reasonable efforts to obtain from a tenant, if applicable, from time to time,
upon written request, copies of the policies under which such insurance is
issued, certificates of insurance and such other information relating to such
insurance as such Bank may reasonably request. The Borrower will deliver to the
Banks (i) upon request of any Bank through the Administrative Agent from time to
time, full information as to the insurance carried, (ii) within five (5) days of
receipt of notice from any insurer, a copy of any notice of cancellation or
material change in coverage from that existing on the date of this Agreement and
(iii) forthwith, notice of any cancellation or nonrenewal of coverage by the
Borrower.


Section 5.4    Conduct of Business. The Borrower’s primary business will
continue to be acquiring, owning, operating, managing, developing (to the extent
permitted in this Agreement), and leasing office and industrial properties.


Section 5.5    Compliance with Laws. (a) The Borrower will comply in all
material respects with all applicable laws, ordinances, rules, regulations, and
requirements of governmental authorities (including, without limitation,
Environmental Laws, all zoning and building codes and ERISA and the rules and
regulations thereunder) except where the necessity of compliance therewith is
contested in good faith by appropriate proceedings.


(b)    In the ordinary course of its business and at such times as the Borrower
reasonably deems appropriate, the Borrower shall conduct periodic reviews of the
effect of Environmental Laws on its business, operations and properties, in the
course of which it shall use commercially reasonable efforts to identify and
evaluate applicable liabilities and costs (including, without limitation, any
capital or operating expenditures required as a matter of Environmental Law for
clean-up or closure of properties presently or previously owned, any capital or
operating expenditures required as a matter of Environmental Law to achieve or
maintain compliance with Environmental Law or as a condition of any license,
permit or contract

45



--------------------------------------------------------------------------------



to which the Borrower is a party or a beneficiary, any related constraints on
operating activities, including, without limitation, any periodic or permanent
shutdown of any facility or reduction in the level of or change in the nature of
operations conducted thereat, any costs or liabilities in connection with
off-site disposal of wastes or Materials of Environmental Concern, and any
actual or potential liabilities to third parties, including, without limitation,
employees, and any related costs and expenses). The Borrower shall notify the
Administrative Agent immediately if, on the basis of any such review, the
Borrower has reasonably concluded that such associated potential liabilities and
costs, including, without limitation, the costs of compliance with Environmental
Laws, could reasonably be expected to have a Material Adverse Effect.


Section 5.6    Inspection of Property, Books and Records. The Borrower will keep
proper books of record and account in which full, true and correct entries shall
be made of all dealings and transactions in relation to its business and
activities; and will permit representatives of any Bank at such Bank’s expense
to visit and inspect any of its properties to examine and make abstracts from
any of its books and records and to discuss its affairs, finances and accounts
with its officers and employees, all at such reasonable times, upon reasonable
notice, but in no event more than once each fiscal year unless an Event of
Default has occurred and is continuing, then as often as may reasonably be
desired.


Section 5.7    Existence.


(a)    The Borrower shall do or cause to be done all things necessary to
preserve and keep in full force and effect its corporate existence or its
partnership existence, as applicable.


(b)    The Borrower shall do or cause to be done all things necessary to
preserve and keep in full force and effect its patents, trademarks,
servicemarks, tradenames, copyrights, franchises, licenses, permits,
certificates, authorizations, qualifications, accreditations, easements, rights
of way and other rights, consents and approvals the nonexistence of which is
likely to have a Material Adverse Effect.


Section 5.8    Financial Covenants.


(a)    Total Debt to Total Asset Value. As of the last day of each calendar
quarter, the Total Debt Ratio will not be greater than 60%; provided, however,
with respect to any period in which the Borrower or any of its Consolidated
Subsidiaries have acquired a Real Property Asset (or multiple Real Property
Assets in a single transaction) for a price of more than $150,000,000, Total
Debt to Total Asset Value for such quarter and the next succeeding quarter may
increase to 65%, provided such ratio does not exceed 60% thereafter.


(b)    Fixed Charge Coverage. As of the last day of each calendar quarter, the
ratio of (x) Annual EBITDA, less reserves for Capital Expenditures of (i) $.30
per square foot per annum for each Real Property Asset that is an office
property and (ii) $.15 per square foot per annum for each Real Property Asset
that is an industrial property, to (y) the sum of (i) Total Debt Service and
(ii) dividends or other payments payable by the General Partner with respect to
any preferred stock issued by the General Partner and distributions or other
payments payable by the Borrower with respect to any preferred partnership units
of the Borrower, will not be less than 1.5:1.0.

46



--------------------------------------------------------------------------------



(c)    Limitation on Secured Debt. Secured Debt of the Borrower, the General
Partner and their Consolidated Subsidiaries, which for purposes hereof shall be
deemed to include the Borrower’s and the General Partner’s pro rata share of the
Secured Debt of any Minority Holdings of the Borrower or the General Partner,
shall at no time exceed thirty percent (30%) of Total Asset Value.


(d)    Unsecured Debt Ratio. As of each of (x) the last day of each calendar
quarter, and (y) any Borrowing, the Unsecured Debt Ratio shall not be less than
1.67:1.0.


(e)    Unencumbered Asset Pool Debt Service Coverage. As of the last day of each
calendar quarter and as of the date of any sale or secured financing of any
Unencumbered Asset Pool Property, the ratio of (i) Unencumbered Asset Pool Net
Operating Cash Flow to (ii) Unsecured Debt Service will not be less than
1.75:1.0.


(f)    Dividends. The Borrower will not, as determined on an aggregate annual
basis, pay any partnership distributions in excess of the greater of (i) 95% of
its consolidated FFO for such year, and (ii) an amount which results in
distributions to the General Partner (excluding therefrom any preferred
partnership distributions to the extent the same have been deducted from
consolidated FFO for such year) in an amount sufficient to permit the General
Partner to pay dividends to its shareholders which it reasonably believes are
necessary for it to (A) maintain its qualification as a REIT for federal and
state income tax purposes, and (B) avoid the payment of federal or state income
or excise tax. During the continuance of an Event of Default under Section
6.1(a), the Borrower shall make only those partnership distributions which
result in distributions to the General Partner in an amount sufficient to permit
the General Partner to pay dividends to its shareholders which it reasonably
believes are necessary to maintain its status as a REIT for federal and state
income tax purposes. Notwithstanding anything herein to the contrary, in
connection with a proposed acquisition, the Borrower shall be permitted to
distribute the proceeds of the Loans to the General Partner.


(g)    Minimum Consolidated Tangible Net Worth. The Consolidated Tangible Net
Worth will at no time be less than the sum of (i) $2,200,000,000 plus (ii) 75%
of all Net Offering Proceeds received from and after December 31, 2013.


Section 5.9    Restriction on Fundamental Changes; Operation and Control. (a)
The Borrower shall not enter into any merger or consolidation, unless the
Borrower is the surviving entity, or liquidate, wind-up or dissolve (or suffer
any liquidation or dissolution), discontinue its business or convey, lease,
sell, transfer or otherwise dispose of, in one transaction or series of
transactions, any substantial part of the business or property of the Borrower
and its Subsidiaries, taken as a whole, whether now or hereafter acquired, hold
an interest in any subsidiary which is not controlled by the Borrower or the
General Partner or enter into other business lines, without the prior written
consent of the Administrative Agent, which consent shall not be given unless the
Required Banks so consent.


(b)    The Borrower shall not amend its articles of incorporation, by-laws or
agreement of limited partnership, as applicable, in any material respect which
is reasonably likely to have an adverse effect on the Banks, without the
Administrative Agent’s consent, which shall not be unreasonably withheld or
delayed.

47



--------------------------------------------------------------------------------



Section 5.10    Changes in Business. The Borrower shall not enter into any
business which is substantially different from that conducted by the Borrower on
the Closing Date after giving effect to the transactions contemplated by the
Loan Documents.


Section 5.11    Sale of Unencumbered Asset Pool Properties. Concurrent with the
sale or transfer of any Unencumbered Asset Pool Property that exceeds fifteen
percent (15%) of the Unencumbered Asset Pool Properties Value, the Borrower
shall (i) deliver written notice to the Administrative Agent, (ii) deliver to
the Administrative Agent a certificate from its chief financial officer, chief
accounting officer, vice president or other duly authorized officer certifying
that at the time of such sale or other disposal (based on pro-forma calculations
for the previous period assuming that such Unencumbered Asset Pool Property was
not a Unencumbered Asset Pool Property for the relevant period) all of the
covenants contained in Section 5.8 are and after giving effect to the
transaction shall continue to be true and accurate in all respects, and (iii)
pay to the Administrative Agent an amount equal to that, if any, required
pursuant to Section 2.10(a). In the event that a Separate Parcel that originally
formed a part of a Unencumbered Asset Pool Property is to be sold or
transferred, the value of the remaining portion of the Unencumbered Asset Pool
Property will be determined by Administrative Agent at the time of sale or
transfer in its sole discretion.


Section 5.12    Fiscal Year; Fiscal Quarter. The Borrower shall not change its
fiscal year or any of its fiscal quarters without the Administrative Agent’s
prior written consent, which consent shall not be unreasonably withheld or
delayed.


Section 5.13    Margin Stock. None of the proceeds of the Loans will be used,
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any Margin Stock.


Section 5.14    Use of Proceeds. The Borrower shall use the proceeds of the
Loans for its general business purposes, including, for the avoidance of doubt,
in connection with a proposed acquisition, a redemption of the Borrower’s
partnership units issued to the General Partner. The Borrower shall not,
directly or indirectly, use any part of the proceeds of any Loans or lend,
contribute or otherwise make available such proceeds to any Person, to fund or
finance any activities or business of any Person, or in any Sanctioned Country,
that, at the time of such funding, is known by the chief executive officer,
chief financial officer or general counsel of the Borrower to be the subject of
Sanctions, or in any other manner that will result in a violation by any Person
of Sanctions, including, without limitation, any party hereto.


Section 5.15    General Partner Status. The General Partner shall at all times
(i) maintain its status as a self-directed and self-administered REIT, and (ii)
remain a publicly traded company listed on the New York Stock Exchange.


ARTICLE VI


DEFAULTS


Section 6.1    Events of Default. Each of the following shall constitute an
event of default under this Agreement (an “Event of Default”):

48



--------------------------------------------------------------------------------



(a)    (i) the Borrower shall fail to pay when due any principal of any Loan, or
(ii) the Borrower shall fail to pay when due any interest on any Loan, any fees
or any amounts payable hereunder within three (3) Domestic Business Days after
the same is due;


(b)    the Borrower shall fail to observe or perform any covenant contained in
Section 5.7(a) (with respect to the Borrower’s existence) or Sections 5.8 to
5.15, inclusive, subject to any applicable grace periods set forth therein;


(c)    the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clause (a) or (b)
above) for 30 days after written notice thereof has been given to the Borrower
by the Administrative Agent;


(d)    any representation, warranty, certification or statement made by the
Borrower in this Agreement or in any certificate, financial statement or other
document delivered pursuant to this Agreement shall prove to have been incorrect
in any material respect when made (or deemed made);


(e)    the Borrower, the General Partner or any Material Subsidiary shall
default in the payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) of any amount owing in respect of
any Recourse Debt or Debt guaranteed by the Borrower, the General Partner or
such Material Subsidiary (other than the Obligations) in an aggregate principal
amount of more than $50,000,000 and such default shall continue beyond the
giving of any required notice and the expiration of any applicable grace period
(as the same may be extended by the applicable lender) and such default shall
not be waived by the applicable lender (which waiver shall serve to reinstate
the applicable loan), or the Borrower, the General Partner or any Material
Subsidiary shall default in the performance or observance of any obligation or
condition with respect to any such Debt or any other event shall occur or
condition exist beyond the giving of any required notice and the expiration of
any applicable grace period (as the same may be extended by the applicable
lender), if in any such case as a result of such default, event or condition,
the lender (including the holder or holders thereof, or any trustee or agent for
such holders) of any such Debt shall accelerate the maturity of any such Debt or
shall be permitted (without any further requirement of notice or lapse of time),
to accelerate the maturity of any such Debt and such default shall not be waived
by the applicable lender (which waiver shall serve to reinstate the applicable
loan), or any such Debt shall become or be declared to be due and payable prior
to its stated maturity other than as a result of a regularly scheduled payment;


(f)    the Borrower, the General Partner or any Material Subsidiary shall
commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, or shall consent
to any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it, or
shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing;

49



--------------------------------------------------------------------------------



(g)    an involuntary case or other proceeding shall be commenced against the
Borrower, the General Partner or any Material Subsidiary seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 60 days; or an order for relief shall be entered against the Borrower,
the General Partner or any Material Subsidiary under the federal bankruptcy laws
as now or hereafter in effect;


(h)    the Borrower shall default in its obligations under any Loan Document
other than this Agreement beyond any applicable notice and grace periods;


(i)    the General Partner shall default in its obligations under the Guaranty
beyond any applicable notice and grace periods;


(j)    any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $1,000,000 which it shall have become liable to
pay under Title IV of ERISA, or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing, or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer any Material Plan, or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated, or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of Section
4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans which
could cause one or more members of the ERISA Group to incur a current payment
obligation in excess of $1,000,000;


(k)    one or more final nonappealable judgments or decrees in an aggregate
amount of $10,000,000 as of such date shall be entered by a court or courts of
competent jurisdiction against the Borrower or the General Partner (other than
any judgment as to which, and only to the extent, a reputable insurance company
has acknowledged coverage of such claim in writing) and (i) any such judgments
or decrees shall not be stayed, discharged, paid, bonded or vacated within
thirty (30) days (or bonded, vacated or satisfied within thirty (30) after any
stay is lifted) or (ii) enforcement proceedings shall be commenced by any
creditor on any such judgments or decrees;


(l)    (i) any Environmental Claim shall have been asserted against the Borrower
or any Environmental Affiliate, (ii) any release, emission, discharge or
disposal of any Material of Environmental Concern shall have occurred, and such
event is reasonably likely to form the basis of an Environmental Claim against
the Borrower or any Environmental Affiliate, or (iii) the Borrower or the
Environmental Affiliates shall have failed to obtain any Environmental Approval
necessary for the ownership, or operation of its business, property or assets or
any such Environmental Approval shall be revoked, terminated, or otherwise cease
to be in full force and effect, in the case of clauses (i), (ii) or (iii) above,
if the existence of such condition has had or is reasonably likely to have a
Material Adverse Effect;

50



--------------------------------------------------------------------------------



(m)    (i) during any consecutive twenty-four (24) month period commencing on or
after the date hereof, individuals who at the beginning of such period
constituted the Board of Directors of the General Partner of the Borrower
(together with any new directors whose election by the Board of Directors or
whose nomination for election by the General Partner stockholders was approved
by a vote of at least a majority of the members of the Board of Directors then
in the office who either were members of the Board of Directors at the beginning
of such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the members of the
Board of Directors then in office, except for any such change resulting from (x)
death or disability of any such member, (y) satisfaction of any requirement for
the majority of the members of the Board of Directors of the General Partner to
qualify under applicable law as independent directors, or (z) the replacement of
any member of the Board of Directors who is an officer or employee of the
General Partner with any other officer or employee of the General Partner or its
Affiliate; or (ii) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) of equity interests
representing more than thirty-five percent (35%) of the aggregate ordinary
voting power represented by the issued and outstanding equity interests of the
General Partner;


(n)    the General Partner shall cease at any time to qualify as a REIT; and


(o)    at any time, for any reason, the Borrower or the General Partner seeks to
repudiate its obligations under any Loan Document.


Section 6.2    Rights and Remedies. (a) Upon the occurrence of any Event of
Default described in Sections 6.1(f) or (g), the unpaid principal amount of, and
any and all accrued interest on, the Loans and any and all accrued fees and
other Obligations hereunder shall automatically become immediately due and
payable, with all additional interest from time to time accrued thereon and
without presentment, demand, or protest or other notices or requirements of any
kind (including, without limitation, valuation and appraisement, diligence,
presentment, notice of intent to demand or accelerate and notice of
acceleration), all of which are hereby expressly waived by the Borrower; and
upon the occurrence and during the continuance of any other Event of Default,
the Administrative Agent may, and at the request of the Required Banks shall,
exercise any of its rights and remedies hereunder and by written notice to the
Borrower, declare the Commitment(s) of each Bank to make Loans to be terminated
whereupon the same shall forthwith terminate, declare the unpaid principal
amount of and any and all accrued and unpaid interest on the Loans and any and
all accrued fees and other Obligations hereunder to be, and the same shall
thereupon be, immediately due and payable with all additional interest from time
to time accrued thereon and without presentation, demand, or protest or other
requirements of any kind other than as provided in the Loan Documents
(including, without limitation, valuation and appraisement, diligence,
presentment, and notice of intent to demand or accelerate), all of which are
hereby expressly waived by the Borrower.


(b)    Notwithstanding the foregoing, upon the occurrence and during the
continuance of any Event of Default other than any Event of Default described in
Sections 6.1(f) or (g), the Administrative Agent shall not exercise any of its
rights and remedies hereunder nor declare the unpaid principal amount of and any
and all accrued and unpaid interest on the Loans

51



--------------------------------------------------------------------------------



and any and all accrued fees and other Obligations hereunder to be immediately
due and payable, until such time as the Administrative Agent shall have
delivered a notice to the Banks specifying the Event of Default which has
occurred and whether Administrative Agent recommends the acceleration of the
Obligations due hereunder or the exercise of other remedies hereunder. The Banks
shall notify the Administrative Agent if they approve or disapprove of the
acceleration of the Obligations due hereunder or the exercise of such other
remedy recommended by Administrative Agent within five (5) Domestic Business
Days after receipt of such notice. If any Bank shall not respond within such
five (5) Domestic Business Day period, then such Bank shall be deemed to have
accepted Administrative Agent’s recommendation for acceleration of the
Obligations due hereunder or the exercise of such other remedy. Regardless of
the Administrative Agent’s recommendation, if the Required Banks shall approve
the acceleration of the Obligations due hereunder or the exercise of such other
remedy, then Administrative Agent shall declare the Commitment(s) of each Bank
to make Loans to be terminated whereupon the same shall forthwith terminate and
declare the unpaid principal amount of and any and all accrued and unpaid
interest on the Loans and any and all accrued fees and other Obligations
hereunder to be immediately due and payable or exercise such other remedy
approved by the Required Banks. If the Required Banks shall neither approve nor
disapprove the acceleration of the Obligations due hereunder or such other
remedy recommended by Administrative Agent, then Administrative Agent may
accelerate the Obligations due hereunder or exercise any of its rights and
remedies hereunder in its sole discretion. If the Required Banks shall
disapprove the acceleration of the Obligations due hereunder or the exercise of
such other remedy recommended by Administrative Agent, but approve of another
remedy, then to the extent permitted hereunder, Administrative Agent shall
exercise such remedy. In the event the Administrative Agent exercises any remedy
provided in any of the Loan Documents, the Administrative Agent shall act as a
collateral agent for the Banks.


(c)    Notwithstanding the foregoing, if in Administrative Agent’s sole
judgment, immediate action is required after an Event of Default has occurred to
prevent loss to the Banks, the Administrative Agent may exercise any of its
rights and remedies pursuant to this Agreement, including, without limitation,
acceleration of the Obligations hereunder, without the prior consent of the
Required Banks provided that the Administrative Agent has notified the Banks of
its intention so to exercise such rights and remedies and within 48 hours (such
hours being counted only on Domestic Business Days) thereafter the Required
Banks have not instructed the Administrative Agent to the contrary.


Section 6.3    Notice of Default. If the Administrative Agent shall not already
have given any notice to the Borrower under Section 6.1, the Administrative
Agent shall give notice to the Borrower under Section 6.1 promptly upon being
requested to do so by the Required Banks and shall thereupon notify all the
Banks thereof.


ARTICLE VII


THE ADMINISTRATIVE AGENT


Section 7.1    Appointment and Authorization. Each Bank irrevocably appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement and the other Loan Documents as
are delegated to the

52



--------------------------------------------------------------------------------



Administrative Agent by the terms hereof or thereof, together with all such
powers as are reasonably incidental thereto. Except as otherwise expressly
permitted by this Agreement or with the prior written consent of the
Administrative Agent, only the Administrative Agent (and not one or more of the
Banks) shall have the authority to deal directly with the Borrower under this
Agreement and each Bank acknowledges that all notices, demands or requests from
such Bank to Borrower must be forwarded to the Administrative Agent for delivery
to the Borrower. Each Bank acknowledges that, except as otherwise expressly set
forth in this Agreement, the Borrower has no obligation to act or refrain from
acting on instructions or demands of one or more Banks absent written
instructions from Administrative Agent in accordance with its rights and
authority hereunder.


Section 7.2    Administrative Agent and Affiliates. JPMorgan Chase Bank, N.A.
shall have the same rights and powers under this Agreement as any other Bank and
may exercise or refrain from exercising the same as though it were not the
Administrative Agent, and JPMorgan Chase Bank, N.A. and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any subsidiary or Affiliate of the Borrower as if
it were not the Administrative Agent hereunder, and the term “Bank” and “Banks”
shall include JPMorgan Chase Bank, N.A. in its individual capacity.


Section 7.3    Action by Administrative Agent. (1) The obligations of the
Administrative Agent hereunder are only those expressly set forth herein.
Without limiting the generality of the foregoing, the Administrative Agent shall
not be required to take any action with respect to any Default, except as
expressly provided in Article VI. The Administrative Agent shall not have by
reason of the execution and delivery of the Loan Documents to which it is a
party, the performance of any of its obligations thereunder, or by the use of
the term “Administrative Agent”, a fiduciary relationship in respect of any Bank
or the Borrower.


(b)    The Administrative Agent shall promptly forward, or make available by
Intralinks or other internet access system, to each Bank tangible or electronic
copies, or notify (in writing or electronically and, if electronically, the
Administrative Agent will also transmit a fax indicating that the information in
question is being transmitted electronically) each Bank as to the contents, of
all notices, financial statements and other significant materials and
communications received from the Borrower pursuant to the terms of this
Agreement or any other Loan Document and, in the event that the Borrower fails
to pay when due the principal of or interest on any Loan, the Administrative
Agent shall promptly give notice thereof to the Banks. As to any matters not
expressly provided for by the Loan Documents, the Administrative Agent shall not
be required to exercise any discretion or take any action, but shall be required
to act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Banks, and such
instructions shall be binding upon all the Banks; provided, however, that the
Administrative Agent shall not be required to take any action that exposes the
Administrative Agent to personal liability or that is contrary to this Agreement
or applicable law. If the Borrower shall have made any payment of principal of
and interest on the Loans or any other amount due hereunder in accordance with
Article II hereof and the Administrative Agent shall not have distributed to
each Bank its proper share of such payment on the date on which such payment
shall be received (other than as a result of any shutdown of or disturbance in
any payment system or any other event or circumstance beyond the reasonable
control of the Administrative Agent), then the Administrative Agent shall pay
such proper share

53



--------------------------------------------------------------------------------



to such Bank together with interest thereon at the Federal Funds Rate for each
day from the date such payment shall have been received from the Borrower until
the date such amount is paid by the Administrative Agent to such Bank. If any
Bank transfers funds to the Administrative Agent in anticipation of the making
of a Loan that is subsequently not made, then the Administrative Agent agrees to
repay such funds to such Bank upon the receipt of a notice from such Bank
requesting the repayment of such funds, together with interest thereon at the
Federal Funds Rate for each day from the date which is the day upon which
Administrative Agent shall have received a notice from such bank requesting the
repayment of such funds until the date such amount is paid by the Administrative
Agent to such Bank.


Section 7.4    Consultation with Experts. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.


Section 7.5    Liability of Administrative Agent. Neither the Administrative
Agent nor any of its Affiliates nor any of their respective directors, officers,
agents or employees shall be liable for any action taken or not taken by it in
connection herewith (i) with the consent or at the request of the Required Banks
or, where required by the terms of this Agreement, all of the Banks, or (ii) in
the absence of its own gross negligence or willful misconduct. Except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall be deemed not to have knowledge of
any Default (other than a Default under Section 6.1(a) with respect to the
payment of principal or interest) unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Bank. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into or verify
(i) any statement, warranty or representation made in connection with this
Agreement or any borrowing hereunder or the contents of any report or
certificate delivered hereunder; (ii) the performance or observance of any of
the covenants or agreements of the Borrower; (iii) the satisfaction of any
condition specified in Article III, except receipt of items required to be
delivered to the Administrative Agent; or (iv) the validity, effectiveness or
genuineness of this Agreement, the other Loan Documents or any other instrument
or writing furnished in connection herewith. The Administrative Agent shall not
incur any liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be sent by electronic means) believed by
it in good faith to be genuine or to be signed by the proper party or parties.
The Administrative Agent also may rely upon any statement made to it orally or
by telephone and believed by it in good faith to be made by the proper Person,
and shall not incur any liability for relying thereon.


Section 7.6    Indemnification. Each Bank shall, ratably in accordance with its
Commitment Percentage, indemnify the Administrative Agent, their Affiliates and
their respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including counsel fees
and disbursements), claim, demand, action, loss or liability (except such as
result from such indemnitees’ gross negligence or willful misconduct as finally
determined by a court of competent jurisdiction) that such indemnitees

54



--------------------------------------------------------------------------------



may suffer or incur as a result of, or in connection with, the Administrative
Agent’s capacity as Administrative Agent in connection with this Agreement, the
other Loan Documents or any action taken or omitted by such indemnitees in
accordance with this Agreement, including any amounts that the Borrower fails to
pay under Section 9.3(a).


Section 7.7    Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Bank, and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Bank also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under this Agreement.


Section 7.8    Successor Administrative Agent. The Administrative Agent may
resign at any time by giving notice thereof to the Banks and the Borrower. In
addition, if the Administrative Agent at any time shall have been finally
determined to have committed gross negligence or willful misconduct in
connection with its performance of its duties as Administrative Agent hereunder
or if the Commitment of the Administrative Agent, in its capacity as a Bank,
inclusive of participations, shall be less than $10,000,000, then, upon notice
from the Required Banks, the Administrative Agent shall resign. Upon any such
resignation, the Required Banks shall have the right to appoint a successor
Administrative Agent with the consent of the Borrower (which consent will not be
unreasonably withheld or delayed); provided that the consent of the Borrower
shall not be required if an Event of Default shall have occurred and be
continuing. If no successor Administrative Agent shall have been so appointed by
the Required Banks, and shall have accepted such appointment, within 30 days
after the retiring Administrative Agent gives notice of resignation, then the
retiring Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, with the reasonable approval of the Borrower provided that
no Event of Default shall have occurred and be outstanding, which shall be a
commercial bank organized or licensed under the laws of the United States of
America or of any State thereof and having a combined capital and surplus of at
least $500,000,000, total assets of at least $25,000,000,000 and a long-term
senior unsecured indebtedness rating of BBB+ or better by S&P (if rated by S&P)
and Baa1 by Moody’s (if rated by Moody’s). Upon the acceptance of its
appointment as the Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder first accruing or arising after the effective date of such
retirement. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was the
Administrative Agent.


If, at any time, the Administrative Agent shall no longer have any Commitment or
hold outstanding Loans under this Agreement, the Administrative Agent shall give
notice of its offer to resign to the Banks and the Borrower. Upon any such offer
of resignation, the Required Banks shall have the right to appoint a successor
Administrative Agent or to retain the Administrative Agent with the consent of
the Borrower; provided that the consent of the Borrower shall not be required if
an Event of Default shall have occurred and be continuing.

55



--------------------------------------------------------------------------------



Section 7.9    Administrative Agent’s Fee. The Borrower shall pay to the
Administrative Agent for its own account fees in the amounts and at the times
previously agreed upon between the Borrower and the Administrative Agent.


Section 7.10    Copies of Notices. The Administrative Agent shall deliver to
each Bank a copy of any notice sent to the Borrower by the Administrative Agent
in connection with the performance of its duties as the Administrative Agent
hereunder; and the Administrative Agent shall deliver to each Bank a copy of any
notice sent to the Administrative Agent by the Borrower in connection with any
Default or Event of Default hereunder.


ARTICLE VIII


CHANGE IN CIRCUMSTANCES


Section 8.1    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Euro-Dollar Borrowing:


(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted London Interbank Offered Rate or the London
Interbank Offered Rate, as applicable, for such Interest Period; or


(b)    the Administrative Agent is advised by the Required Banks that the
Adjusted London Interbank Offered Rate or the London Interbank Offered Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to such Banks (or Bank) of making or maintaining their Loans (or its Loan)
included in such Borrowing for such Interest Period;


then the Administrative Agent shall give notice thereof to the Borrower and the
Banks by telephone or telecopy as promptly as practicable thereafter and, until
the Administrative Agent notifies the Borrower and the Banks that the
circumstances giving rise to such notice no longer exist, (i) any Notice of
Interest Rate Election that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Euro-Dollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Euro-Dollar Borrowing, such
Borrowing shall be made as an Base Rate Borrowing.


Section 8.2    Illegality. If, after the date of this Agreement, the adoption of
any applicable law, rule or regulation, or any change in any existing applicable
law, rule or regulation, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Bank (or
its Euro-Dollar Lending Office) with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency shall make it unlawful or impossible for any Bank (or its Euro-Dollar
Lending Office) to make, maintain or fund its Euro-Dollar Loans, and such Bank
shall so notify the Administrative Agent, the Administrative Agent shall
forthwith give notice thereof to the other Banks and the Borrower, whereupon
until such Bank notifies the Borrower and the Administrative Agent that the
circumstances giving rise to such suspension no longer exist, the

56



--------------------------------------------------------------------------------



obligation of such Bank to make or convert Euro-Dollar Loans, shall be
suspended. Before giving any notice to the Administrative Agent pursuant to this
Section, such Bank shall designate a different Euro-Dollar Lending Office if
such designation will avoid the need for giving such notice and will not, in the
judgment of such Bank, be otherwise disadvantageous to such Bank. If such Bank
shall determine that it may not lawfully continue to maintain and fund any of
its outstanding Euro-Dollar Loans to maturity and shall so specify in such
notice, the Borrower shall immediately prepay in full the then outstanding
principal amount of each such Euro-Dollar Loan, together with accrued interest
thereon. Concurrently with prepaying each such Euro-Dollar Loan, the Borrower
shall borrow a Base Rate Loan in an equal principal amount from such Bank (on
which interest and principal shall be payable contemporaneously with the related
Euro-Dollar Loans of the other Banks), and such Bank shall make such a Base Rate
Loan.


Section 8.3    Increased Cost and Reduced Return.


(a)    If, after the date hereof, in the case of any Loan or any obligation to
make Loans, the adoption of any applicable law, rule or regulation, or any
change in any applicable law, rule, directive, decision or regulation, or any
change in the interpretation, re-interpretation, application or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof (“Change in Law”), or
compliance by any Bank (or its Applicable Lending Office) with any request,
decision or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency shall impose, modify or deem
applicable any reserve (including, without limitation, any such requirement
imposed by the Board of Governors of the Federal Reserve System (but excluding
with respect to any Euro-Dollar Loan any such requirement reflected in an
applicable Euro-Dollar Reserve Percentage)), special deposit, insurance
assessment or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Bank (or its Applicable Lending Office)
or shall impose on any Bank (or its Applicable Lending Office) or on the London
interbank market any other condition affecting its Euro-Dollar Loans, its Note,
or its obligation to make Euro-Dollar Loans, and the result of any of the
foregoing is to increase the cost to such Bank (or its Applicable Lending
Office) of making or maintaining any Euro-Dollar Loan, or to reduce the amount
of any sum received or receivable by such Bank (or its Applicable Lending
Office) under this Agreement or under its Note with respect thereto, by an
amount deemed by such Bank to be material, then, within 15 days after demand by
such Bank (with a copy to the Administrative Agent), which demand shall be
accompanied by a certificate showing, in reasonable detail, the calculation of
such amount or amounts, the Borrower shall pay to such Bank such additional
amount or amounts as will compensate such Bank for such increased cost or
reduction. For purposes hereof, all requests, rules, guidelines or directives in
connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act
shall be deemed to be a change after the date hereof regardless of the date
enacted, implemented, adopted or issued and all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Regulations and Supervisory Practices (or any successor or
similar authority) or the United States financial regulatory authorities, in
each case pursuant to Basel III shall be deemed to be such a change regardless
of the date adopted, issued, promulgated or implemented (each a “Regulatory
Change”), provided, however, that if the applicable Bank shall have implemented
changes prior to the Closing Date in response to any such requests, rules,
guidelines or directives, then the same shall not be deemed to be a change after
the date hereof or with respect to such Bank.

57



--------------------------------------------------------------------------------



(b)    If any Bank shall have determined that, after the date hereof, the
adoption of any applicable law, rule or regulation regarding capital or
liquidity requirements, or any change in any such law, rule or regulation, or
any change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital or
liquidity requirements (whether or not having the force of law) of any such
authority, central bank or comparable agency, including any Regulatory Change,
has or would have the effect of reducing the rate of return on capital of such
Bank (or its Parent) as a consequence of such Bank’s obligations hereunder to a
level below that which such Bank (or its Parent) could have achieved but for
such adoption, change, request or directive (taking into consideration its
policies with respect to capital or liquidity requirements) by an amount deemed
by such Bank to be material, then from time to time, within 15 days after demand
by such Bank (with a copy to the Administrative Agent), which demand shall be
accompanied by a certificate showing, in reasonable detail, the calculation of
such amount or amounts, the Borrower shall pay to such Bank such additional
amount or amounts as will compensate such Bank (or its Parent) for such
reduction.


(c)    Each Bank will promptly notify the Borrower and the Administrative Agent
of any event of which it has knowledge, occurring after the date hereof, which
will entitle such Bank to compensation pursuant to this Section (although
failure or delay on the part of any Bank to provide such notice or to demand
compensation pursuant to this Section, after receiving notice of increased cost
or reduced rate of return, shall not constitute a waiver of such Bank’s right to
demand such compensation unless such failure materially prejudices Borrower’s
rights hereunder) and will designate a different Applicable Lending Office if
such designation will avoid the need for, or reduce the amount of, such
compensation and will not, in the judgment of such Bank, be otherwise
disadvantageous to such Bank. A certificate of any Bank claiming compensation
under this Section and setting forth the additional amount or amounts to be paid
to it hereunder shall be conclusive in the absence of manifest error. In
determining such amount, such Bank may use any reasonable averaging and
attribution methods.


Section 8.4    Taxes.


(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 8.4) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

58



--------------------------------------------------------------------------------



(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.


(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section 8.4, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.


(d)    Indemnification by the Borrower. Without duplication of Sections 8.4(a)
or (b) above, the Borrower shall indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Bank (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Bank, shall be
conclusive absent manifest error. The Administrative Agent shall reasonably
cooperate, at its sole discretion and at no cost to the Administrative Agent or
the Banks, with efforts by Borrower to recover any Taxes or Other Taxes which
Borrower reasonably believes were incorrectly or illegally imposed.


(e)    Indemnification by the Banks. Each Bank shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Bank (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Bank’s failure to comply with the provisions
of Section 9.6(b) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Bank, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Bank by the Administrative Agent shall be
conclusive absent manifest error. Each Bank hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Bank
under any Loan Document or otherwise payable by the Administrative Agent to the
Bank from any other source against any amount due to the Administrative Agent
under this paragraph (e).


(f)    Status of Banks. (i) The Administrative Agent or any Bank that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, the Administrative Agent or any Bank, if reasonably
requested by the Borrower or

59



--------------------------------------------------------------------------------



the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Recipient is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 8.4(f)(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Recipient’s
reasonable judgment such completion, execution or submission would subject such
Recipient to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Recipient.


(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,


(A)    the Administrative Agent and any Bank that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
the Administrative Agent becomes the Administrative Agent under this Agreement
or such Bank becomes a Bank under this Agreement, as applicable, (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Administrative Agent or Bank, as applicable is exempt from U.S. federal backup
withholding tax;


(B)    any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(1)    in the case of a Foreign Bank claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (or
applicable successor form) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN (or applicable successor form) establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;


(2)    executed originals of IRS Form W-8ECI;


(3)    in the case of a Foreign Bank claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Bank is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign

60



--------------------------------------------------------------------------------



corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN (or
applicable successor form); or


(4)    to the extent a Foreign Bank is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
(or applicable successor form), a U.S. Tax Compliance Certificate substantially
in the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Bank is a partnership and one or more direct or indirect partners
of such Foreign Bank are claiming the portfolio interest exemption, such Foreign
Bank may provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit I-4 on behalf of each such direct and indirect partner;


(C)    any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D)    if a payment made to a Recipient under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.


Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

61



--------------------------------------------------------------------------------



(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 8.4 (including by
the payment of additional amounts pursuant to this Section 8.4), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 8.4 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.


(h)    Survival. Each party’s obligations under this Section 8.4 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Bank, the termination of the Commitments and
the repayment, satisfaction or discharge of all obligations under any Loan
Document.


(i)    Defined Terms. For purposes of this Section 8.4, the term “applicable
law” includes FATCA.


Section 8.5    Base Rate Loans Substituted for Affected Euro-Dollar Loans. If
(i) the obligation of any Bank to make, or convert outstanding Loans to,
Euro-Dollar Loans has been suspended pursuant to Sections 8.1 or 8.2 or (ii) any
Bank has demanded compensation under Section 8.3 or 8.4 with respect to its
Euro-Dollar Loans and the Borrower shall, by at least five (5) Euro-Dollar
Business Days’ prior notice to such Bank through the Administrative Agent, have
elected that the provisions of this Section shall apply to such Bank, then,
unless and until such Bank notifies the Borrower that the circumstances giving
rise to such suspension or demand for compensation no longer exist:


(a)    all Loans which would otherwise be made by such Bank as Euro-Dollar Loans
shall be made instead as Base Rate Loans (on which interest and principal shall
be payable contemporaneously with the related Euro-Dollar Loans of the other
Banks), and


(b)    after each of its Euro-Dollar Loans has been repaid, all payments of
principal which would otherwise be applied to repay such Euro-Dollar Loans shall
be applied to repay its Base Rate Loans instead.

62



--------------------------------------------------------------------------------



Section 8.6    Mitigation Obligations; Replacement of Banks. (a) If any Bank
requests compensation under Section 8.3, or if the Borrower is required to pay
any additional amount to any Bank or any Governmental Authority for the account
of any Bank pursuant to Section 8.4, then such Bank shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Bank, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 8.3 or 8.4, as the case may be, in the future and (ii) would not
subject such Bank to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Bank. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Bank in connection with any such designation
or assignment.


(b)    If (w) any Bank is unable to make, maintain or fund its Eurodollar Loans
or pursuant to Section 8.2 for a period of ten (10) consecutive days, or (x) any
Bank requests compensation under Section 8.3, or if the Borrower is required to
pay any additional amount to any Bank or any Governmental Authority for the
account of any Bank pursuant to Section 8.4, or (y) if any Bank becomes a
Defaulting Lender, or (z) any Bank has refused to consent to any proposed
amendment, modification, waiver, termination or consent with respect to any
provision of this Agreement or any other Loan Document that, pursuant to Section
9.5, requires the consent of all Banks or of all Banks affected thereby and with
respect to which Banks constituting the Required Banks have consented to such
proposed amendment, modification, waiver, termination or consent, then the
Borrower may, at its sole expense and effort, upon notice to such Bank and the
Administrative Agent, require such Bank to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in Section 9.6),
all its interests, rights and obligations under this Agreement to an assignee
that shall assume such obligations (which assignee may be another Bank, if a
Bank accepts such assignment); provided that (i) the Borrower shall have
received the prior written consent of the Administrative Agent, which consent
shall not unreasonably be withheld or delayed (provided that no such consent
shall be required for an assignment to any Bank so long as, after giving effect
to such assignment, such Bank’s Commitment Percentage does not exceed 25%), (ii)
such Bank shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in Unreimbursed Obligations accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts), (iii) in
the case of any such assignment resulting from a claim for compensation under
Section 8.3 or payments required to be made pursuant to Section 8.4, such
assignment will result in a reduction in such compensation or payments and (iv)
in the case of any such assignment resulting from a Bank’s refusal to consent to
a proposed amendment, modification, waiver, termination or consent, the assignee
shall approve the proposed amendment, modification, waiver, termination or
consent. A Bank shall not be required to make any such assignment and delegation
if, prior thereto, as a result of a waiver by such Bank or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.



63



--------------------------------------------------------------------------------



ARTICLE IX


MISCELLANEOUS


Section 9.1    Notices. (a) All notices, requests and other communications to
any party hereunder shall be in writing (including bank wire, telex, facsimile
transmission or similar writing) and shall be given to such party: (x) in the
case of the Borrower or the Administrative Agent, at its address or telecopy
number set forth on the signature pages hereof, together with copies thereof, in
the case of the Borrower, to Latham & Watkins LLP, 355 S. Grand Avenue, Los
Angeles, CA 90071, Attention: Glen B. Collyer, Esq., Telephone: (213) 485-1234,
Telecopy: (213) 891-8763, and in the case of the Administrative Agent, to
JPMorgan Chase Bank, N.A., 500 Stanton Christiana Road, Ops 2, Newark, DE 19713,
Attention: Brittany Duffy, Telephone: (302) 634-8814, Telecopy number: (302)
634-4733, with a copy to: JPMorgan Chase Bank, N.A., 383 Madison Avenue, Floor
24, New York, NY 10179, Attention: Nadeige Charles, Telephone: (212) 622-4522,
Telecopy number: (212) 270-2157, and to Bingham McCutchen LLP, One Federal
Street, Boston, Massachusetts 02110, Attention: Stephen Miklus, Esq., Telephone:
(617) 951-8364, Telecopy: (617) 951-8736, (y) in the case of any Bank, at its
address or telecopy number set forth on the signature pages hereof or in its
Administrative Questionnaire, or (z) in the case of any party, such other
address or telecopy number as such party may hereafter specify for the purpose
by notice to the Administrative Agent, the Banks and the Borrower. Each such
notice, request or other communication shall be effective (i) if given by
telecopy, when such telecopy is transmitted to the telecopy number specified in
this Section, (ii) if given by mail, 72 hours after such communication is
deposited in the mails with first class postage prepaid, addressed as aforesaid
or (iii) if given by any other means, when delivered at the address specified in
this Section; provided that notices to the Administrative Agent under Article II
or Article VIII shall not be effective until received.


(b)    Notices and other communications to the Banks hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Bank. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.



64



--------------------------------------------------------------------------------



(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.


(d)     Electronic Systems.


(i)    Each Credit Party agrees that the Administrative Agent may, but shall not
be obligated to, make Communications (as defined below) available to the other
Banks by posting the Communications on Debt Domain, Intralinks, Syndtrak,
ClearPar or a substantially similar Electronic System.


(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy     of such Electronic Systems and expressly disclaim liability for
errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or any Electronic System. In
no event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Credit Parties, any Bank, or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Credit Party’s or the
Administrative Agent’s transmission of communications through an Electronic
System. “Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Credit
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent or any Bank means of electronic
communications pursuant to this Section, including through an Electronic System.


Section 9.2    No Waivers. No failure or delay by the Administrative Agent or
any Bank in exercising any right, power or privilege hereunder or under any Note
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.


Section 9.3    Expenses; Indemnification. (a) The Borrower shall pay (i) all
reasonable out-of-pocket expenses of the Administrative Agent (including,
without limitation, reasonable fees and disbursements of special counsel to the
Administrative Agent, local counsel for the Administrative Agent, and travel,
site visits, third party reports (including Appraisals), mortgage recording
taxes, environmental and engineering expenses), in connection with the
preparation and administration of this Agreement, the Loan Documents and the
documents and instruments referred to therein, the syndication of the Loans, any
waiver or consent hereunder or any amendment or modification hereof or any
Default or alleged Default hereunder and (ii) if an Event of Default occurs, all
out-of-pocket expenses incurred by the Administrative Agent and each Bank,
including, without limitation, reasonable fees and disbursements of counsel for
the Administrative Agent and each Bank, in connection with the enforcement of
the Loan

65



--------------------------------------------------------------------------------



Documents and the instruments referred to therein and such Event of Default and
collection, bankruptcy, insolvency and other enforcement proceedings resulting
therefrom, including all such expenses incurred during any workout or
restructuring; provided, however, that in no event shall the Borrower be
required to pay for the attorneys’ fees and disbursements of more than one
counsel to the Administrative Agent and the Banks unless there is a legal
conflict of interest.


(b)    The Borrower agrees to indemnify the Administrative Agent and each Bank,
their respective Affiliates and the respective directors, officers, agents and
employees of the foregoing (each an “Indemnitee”) and hold each Indemnitee
harmless from and against any and all liabilities, losses, damages, costs and
expenses of any kind, including, without limitation, the reasonable fees and
disbursements of counsel and settlements and settlement costs, which may be
incurred by such Indemnitee in connection with any investigative, administrative
or judicial proceeding (whether or not such Indemnitee shall be designated a
party thereto) and whether or not brought by the Borrower, the General Partner
or any Affiliate of the Borrower, that may at any time (including, without
limitation, at any time following the payment of the Obligations) be imposed on,
asserted against or incurred by any Indemnitee as a result of, or arising out
of, or in any way related to or by reason of, (i) any of the transactions
contemplated by the Loan Documents or the execution, delivery or performance of
any Loan Document (including, without limitation, the Borrower’s actual or
proposed use of proceeds of the Loans, whether or not in compliance with the
provisions hereof), (ii) any violation by the Borrower or the Environmental
Affiliates of any applicable Environmental Law, (iii) any Environmental Claim
arising out of the management, use, control, ownership or operation of property
or assets by the Borrower or any of the Environmental Affiliates, including,
without limitation, all on-site and off-site activities involving Material of
Environmental Concern, (iv) the breach of any environmental representation or
warranty set forth herein, (v) the grant to the Administrative Agent and the
Banks of any Lien in any property or assets of the Borrower or any stock or
other equity interest in the Borrower, and (vi) the exercise by the
Administrative Agent and the Banks of their rights and remedies (including,
without limitation, foreclosure) under any agreements creating any such Lien
(but excluding in each case, as to any Indemnitee, any such losses, liabilities,
claims, damages, expenses, obligations, penalties, actions, judgments, suits,
costs or disbursements incurred solely by reason of (y) the gross negligence or
willful misconduct of such Indemnitee as finally determined by a court of
competent jurisdiction or (z) any investigative, administrative or judicial
proceeding imposed or asserted against any Indemnitee by any bank regulatory
agency or by any equity holder of such Indemnitee). The Borrower’s obligations
under this Section shall survive the termination of this Agreement and the
payment of the Obligations. This Section 9.3(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.


Section 9.4    Sharing of Set-Offs. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of any Event of
Default, each Bank is hereby authorized at any time or from time to time,
without presentment, demand, protest or other notice of any kind to the Borrower
or to any other Person, any such notice being hereby expressly waived, to set
off and to appropriate and apply any and all deposits (general or special, time
or demand, provisional or final), other than deposits held for the benefit of
third parties, and any other indebtedness at any time held or owing by such Bank
(including, without limitation, by branches and agencies of such Bank wherever
located) to or for the credit or the account of the

66



--------------------------------------------------------------------------------



Borrower against and on account of the Obligations of the Borrower then due and
payable to such Bank under this Agreement or under any of the other Loan
Documents, including, without limitation, all interests in Obligations purchased
by such Bank. Each Bank agrees that if it shall, by exercising any right of
set-off or counterclaim or otherwise, receive payment of a proportion of the
aggregate amount of principal and interest due with respect to the Note held by
it, in respect of the aggregate amount of principal and interest due with
respect to any Note held by such other Bank, the Bank receiving such
proportionately greater payment shall purchase such participations in the Notes
held by the other Banks, and such other adjustments shall be made, as may be
required so that all such payments of principal and interest with respect to the
Notes held by the Banks shall be shared by the Banks pro rata; provided that (x)
nothing in this Section shall impair the right of any Bank to exercise any right
of set-off or counterclaim it may have and to apply the amount subject to such
exercise to the payment of indebtedness of the Borrower other than its
indebtedness under the Notes, (y) the provisions of this Section shall not be
construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Bank as consideration for the assignment of or sale of a participation in any of
its Loans or Commitments to any assignee or participant and (z) the provisions
of this Section shall not be construed to apply to any Extension made in
accordance with Section 2.16. The Borrower agrees, to the fullest extent that it
may effectively do so under applicable law, that any holder of a participation
in a Note, whether or not acquired pursuant to the foregoing arrangements, may
exercise rights of set-off or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of the Borrower in the amount of such participation.


Section 9.5    Amendments and Waivers. Any provision of this Agreement
(including any of the financial covenants given by the Borrower pursuant to
Section 5.8), the Notes or other Loan Documents may be amended or waived if, but
only if, such amendment or waiver is in writing and is signed by the Borrower
and the Required Banks, (and, if the rights or duties of the Administrative
Agent are affected thereby (including pursuant to Section 2.16, Article VII or
Section 9.8), by the Administrative Agent; provided that no such amendment or
waiver shall (a) increase the Commitment of any Bank, unless signed by such
Bank, (b) reduce the principal of or rate of interest on any Loan or any fees
specified herein, unless signed by each Bank affected thereby, (c) postpone the
date fixed for any payment of principal of or interest on any Loan or any fees
hereunder or for any reduction or termination of any Commitment, unless signed
by each Bank affected thereby (notwithstanding the foregoing, however, it is
agreed that only the consent of the extending Banks shall be required for an
Extension in accordance with Section 2.16), (d) release the Guaranty or
otherwise release any other collateral, unless signed by each Bank affected
thereby, (e) subordinate the Loans to any other Debt, unless signed by each Bank
affected thereby, (f) change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Notes, or the number of Banks, which
shall be required for the Banks or any of them to take any action under this
Section 9.5 or any other provision of this Agreement, unless signed by each Bank
affected thereby, (g) change Section 2.12(c) or Section 9.4 in a manner that
would alter the pro rata sharing of payments required thereby, unless signed by
each Bank affected thereby or (h) change this Section 9.5, unless signed by each
Bank affected thereby.


Section 9.6    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors

67



--------------------------------------------------------------------------------



and assigns, except that the Borrower may not assign or otherwise transfer any
of its rights under this Agreement or the other Loan Documents without the prior
written consent of all Banks (and any attempted assignment or transfer by the
Borrower without such consent shall be void).


(b)    Any Bank may at any time grant to one or more banks or other entities,
other than the Borrower and its Affiliates (each a “Participant”) participating
interests in any or all of its Commitments or any or all of its Loans. In the
event of any such grant by a Bank of a participating interest to a Participant,
whether or not upon notice to the Borrower and the Administrative Agent, such
Bank shall remain responsible for the performance of its obligations hereunder,
and the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Bank in connection with such Bank’s rights and obligations
under this Agreement. Any agreement pursuant to which any Bank may grant such a
participating interest shall provide that such Bank shall retain the sole right
and responsibility to enforce the obligations of the Borrower hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such participation
agreement may provide that such Bank will not agree to any modification,
amendment or waiver of this Agreement described in clause (a), (b), (c) or (d)
of Section 9.5 without the consent of the Participant. The Borrower agrees that
each Participant shall, to the extent provided in its participation agreement,
be entitled to the benefits of Article VIII with respect to its participating
interest (subject to the requirements and limitations therein, including the
requirements under Section 8.4(d)(iii) (it being understood that the
documentation required under Section 8.4(d)(iii) shall be delivered to the
participating Bank)) to the same extent as if it were a Bank and had acquired
its interest by assignment pursuant to paragraph (c) of this Section; provided
that such Participant (i) agrees to be subject to the provisions of Sections 8.6
as if it were an assignee under paragraph (c) of this Section; and (ii) shall
not be entitled to receive any greater payment under Sections 8.3 or 8.4, with
respect to any participation, than its participating Bank would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. An assignment or other transfer which is not
permitted by subsection (c) or (d) below shall be given effect for purposes of
this Agreement only to the extent of a participating interest granted in
accordance with this subsection (b). Each Bank that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Bank shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Bank shall treat each Person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

68



--------------------------------------------------------------------------------



(c)    Any Bank may at any time assign to one or more Eligible Assignees (each
an “Assignee”) all, or a proportionate part of all, of its rights and
obligations under this Agreement, the Notes and the other Loan Documents, and
such Assignee shall assume such rights and obligations, pursuant to an
Assignment and Assumption Agreement in substantially the form of Exhibit D
attached hereto executed by such Assignee and such transferor Bank, with (and
subject to) the prior written consent of (x) the Administrative Agent, which
consent shall not be unreasonably withheld or delayed, provided that no consent
of the Administrative Agent shall be required for an assignment of all or any
portion of a Loan to a Bank, an Affiliate of a Bank or an Approved Fund, and,
(y) provided no Event of Default shall have occurred and be continuing, the
Borrower, which consent shall not be unreasonably withheld or delayed, provided
further, however, that no such consent by the Borrower shall be required in the
case of an assignment to another Bank, an Affiliate of a Bank or an Approved
Fund, and the Borrower shall be deemed to have consented to an assignment unless
it shall have objected thereto by written notice to the Administrative Agent
within ten (10) Business Days after having received notice thereof.
Notwithstanding anything to the contrary contained herein, no Bank may assign or
participate its interest to (x) the Borrower and its Affiliates, (y) a natural
person or (z) a Defaulting Lender. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Bank's rights and
obligations under this Agreement. The assignee, if it shall not be a Bank, shall
deliver to the Administrative Agent an Administrative Questionnaire. Upon
execution and delivery (and acceptance and recording in the Register by the
Administrative Agent) of such instrument and payment by such Assignee to such
transferor Bank of an amount equal to the purchase price agreed between such
transferor Bank and such Assignee, such Assignee shall be a Bank party to this
Agreement and shall have all the rights and obligations of a Bank with a
Commitment as set forth in such instrument of assumption, and the transferor
Bank shall be released from its obligations hereunder to a corresponding extent,
and no further consent or action by any party shall be required. Upon the
consummation of any assignment pursuant to this subsection (c), the transferor
Bank, the Administrative Agent and the Borrower shall make appropriate
arrangements so that, if required, a new Note or Notes are issued to the
Assignee. In connection with any such assignment (except for an assignment by a
Bank to its Affiliate), the transferor Bank shall pay to the Administrative
Agent an administrative fee for processing such assignment in the amount of
$3,500. The Assignee shall deliver to the Borrower and the Administrative Agent
certification as to exemption from deduction or withholding of any United States
federal income taxes in accordance with Section 8.4.


(d)    Reserved.


(e)    Any Bank may at any time assign or pledge all or any portion of its
rights under this Agreement and its Note to a Federal Reserve Bank or other
central bank having jurisdiction over such Bank. No such assignment shall
release the transferor Bank from its obligations hereunder or substitute any
such assignee or pledgee for such Bank as a party hereto.


(f)    No Assignee, Participant or other transferee of any Bank’s rights shall
be entitled to receive any greater payment under Section 8.3 or 8.4 than such
Bank would have been entitled to receive with respect to the rights transferred,
unless such transfer is made with the Borrower’s prior written consent or by
reason of the provisions of Section 8.2, 8.3 or 8.4 requiring such Bank to
designate a different Applicable Lending Office under certain

69



--------------------------------------------------------------------------------



circumstances or at a time when the circumstances giving rise to such greater
payment did not exist.


(g)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain a register for the
recordation of the names and addresses of the Banks, and the Commitments of, and
principal amounts (and stated interest) of the Loans owing to, each Bank
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Banks shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Bank hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Bank, at any reasonable time and from time to time upon
reasonable prior notice.


Section 9.7    USA Patriot Act. Each Bank hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Bank to identify the Borrower in accordance with the Act.


Section 9.8    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Bank becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Bank is a Defaulting
Lender:


(a)    Reserved.


(b)    the Loans of such Defaulting Lender shall not be included in determining
whether all Banks or the Required Banks have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to Section
9.5, except that the Defaulting Lender’s consent shall be required in connection
with any increase in such Defaulting Lender’s Commitment(s) pursuant to Section
9.5(b)(i), any amendment pursuant to Section 9.5(b)(ii) affecting its Loans or
pursuant to Section 9.5(z)), provided that any waiver, amendment or modification
requiring the consent of all Banks or each affected Bank which affects such
Defaulting Lender differently than other affected Banks shall require the
consent of such Defaulting Lender;


Section 9.9    Governing Law; Submission to Jurisdiction.


(a)    THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT
GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW THAT WOULD
CAUSE THE APPLICATION OF ANY LAW OTHER THAN THE STATE OF NEW YORK).


(b)    Any legal action or proceeding with respect to this Agreement or any
other Loan Document and any action for enforcement of any judgment in respect
thereof may be brought in the courts of the State of New York or of the United
States of America for the Southern District of New York, and, by execution and
delivery of this Agreement, the Borrower

70



--------------------------------------------------------------------------------



hereby accepts for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts and
appellate courts from any thereof. The Borrower irrevocably consents to the
service of process out of any of the aforementioned courts in any such action or
proceeding by the hand delivery, or mailing of copies thereof by registered or
certified mail, postage prepaid, to the Borrower at its address set forth below.
The Borrower hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement or any other
Loan Document brought in the courts referred to above and hereby further
irrevocably waives and agrees not to plead or claim in any such court that any
such action or proceeding brought in any such court has been brought in an
inconvenient forum. Nothing herein shall affect the right of the Administrative
Agent, any Bank or any holder of a Note to serve process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against
the Borrower in any other jurisdiction.


Section 9.10    Marshaling; Recapture. Neither the Administrative Agent nor any
Bank shall be under any obligation to marshal any assets in favor of the
Borrower or any other party or against or in payment of any or all of the
Obligations. To the extent any Bank receives any payment by or on behalf of the
Borrower, which payment or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
the Borrower or its estate, trustee, receiver, custodian or any other party
under any bankruptcy law, state or federal law, common law or equitable cause,
then to the extent of such payment or repayment, the Obligation or part thereof
which has been paid, reduced or satisfied by the amount so repaid shall be
reinstated by the amount so repaid and shall be included within the liabilities
of the Borrower to such Bank as of the date such initial payment, reduction or
satisfaction occurred.


Section 9.11    Counterparts; Integration; Effectiveness. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective upon receipt by the Administrative Agent of
counterparts hereof signed by each of the parties hereto. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy, emailed
pdf, or any other electronic means that reproduces an image of the actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Agreement.


Section 9.12    WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE BANKS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE

71



--------------------------------------------------------------------------------



BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.


Section 9.13    Survival. All indemnities set forth herein shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making and repayment of the Loans hereunder.


Section 9.14    Domicile of Loans. Subject to the provisions of Article VIII,
each Bank may transfer and carry its Loans at, to or for the account of any
domestic or foreign branch office, subsidiary or Affiliate of such Bank.


Section 9.15    Limitation of Liability. No claim may be made by the Borrower or
any other Person against the Administrative Agent or any Bank or the Affiliates,
directors, officers, employees, attorneys or agent of any of them for any
special, indirect consequential or punitive damages in respect of any claim for
breach of contract or any other theory of liability arising out of or related to
the transactions contemplated by this Agreement or by the other Loan Documents,
or any act, omission or event occurring in connection therewith; and the
Borrower hereby waives, releases and agrees not to sue upon any claim for any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor.


Section 9.16    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


Section 9.17    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the "Charges"), shall exceed the maximum
lawful rate (the "Maximum Rate") which may be contracted for, charged, taken,
received or reserved by the Bank holding such Loan in accordance with applicable
law, the rate of interest payable in respect of such Loan hereunder, together
with all Charges payable in respect thereof, shall be limited to the Maximum
Rate and, to the extent lawful, the interest and Charges that would have been
payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Bank in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Bank.


Section 9.18    Confidentiality. Each of the Administrative and the Banks agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and such Persons
shall either agree or have a legal obligation to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as

72



--------------------------------------------------------------------------------



the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the prior written consent
of the Borrower or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent or any Bank on a non-confidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent or any Bank on a non-confidential basis prior to
disclosure by the Borrower. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.


[Signature pages to follow]



73



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


BORROWER:




 
 
KILROY REALTY, L.P., a Delaware limited
partnership
 
 
 
 
By:
Kilroy Realty Corporation, a Maryland
corporation, its general partner
 
 
 
 
By:
/s/ Tyler H. Rose
 
 
Name: Tyler H. Rose
Title:   Executive Vice President, Chief Financial Officer and Secretary
 
 
 
 
By:
/s/ Michelle Ngo
 
 
Name: Michelle Ngo
Title:   Senior Vice President and Treasurer
 
 
 
 
 
Kilroy Realty, L.P.
 
 
12200 West Olympic Boulevard, Suite 200
 
 
Los Angeles, California 90064
 
 
Attn: Tyler Rose and Michelle Ngo
 
 
Telephone number: (310) 481-8400
 
 
Telecopy number: (310) 481-6580















































[Signature Page - Term Loan Agreement (Kilroy)]






--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT AND BANK:


 
 
JP MORGAN CHASE BANK, N.A., As
Administrative Agent and as a Bank
 
 
 
 
By:
/s/ Nadeige S. Charles
 
 
Name: Nadeige S. Charles
Title:   Vice President
 
 
 
 
 
JPMorgan Chase Bank, N.A.
 
 
383 Madison Avenue, 24th Floor
 
 
New York, NY 10179
 
 
Attn: Nadeige S. Charles
 
 
Telephone: (212) 622-4522
 
 
Telecopy number: (212) 270-2157
 
 
 
 
 
Domestic and Euro-Dollar
Lending Office:
 
 
 
 
 
JPMorgan Chase Bank, N.A.
 
 
500 Stanton Christiana Road, Ops 2, 3rd Floor
 
 
Newark, DE 19713
 
 
Attn: Loan and Agency Services
 
 
Telephone: (302) 634-8814
 
 
Telecopy number: (302) 634-4733















































[Signature Page - Term Loan Agreement (Kilroy)]






--------------------------------------------------------------------------------



SYNDICATION AGENT AND BANK:


 
 
BANK OF AMERICA, N.A.
 
 
 
 
By:
/s/ Helen Chan
 
 
Name: Helen Chan
Title:   Vice President





















































































[Signature Page - Term Loan Agreement (Kilroy)]






--------------------------------------------------------------------------------



 
 
WELLS FARGO BANK, NATIONAL
ASSOCIATION
 
 
 
 
By:
/s/ Kevin A. Stacker
 
 
Name: Kevin A. Stacker
Title:   Senior Vice President



























































































[Signature Page - Term Loan Agreement (Kilroy)]






--------------------------------------------------------------------------------



 
 
BARCLAYS BANK PLC
 
 
 
 
By:
/s/ Noam Azachi
 
 
Name: Noam Azachi
Title:   Vice President



























































































[Signature Page - Term Loan Agreement (Kilroy)]






--------------------------------------------------------------------------------



 
 
COMPASS BANK
 
 
 
 
By:
/s/ Brian Tuerff
 
 
Name: Brian Tuerff
Title:   Senior Vice President



























































































[Signature Page - Term Loan Agreement (Kilroy)]






--------------------------------------------------------------------------------



 
 
PNC BANK, NATIONAL ASSOCIATION
 
 
 
 
By:
/s/ Darin Mortimer
 
 
Name: Darin Mortimer
Title:   Senior Vice President



























































































[Signature Page - Term Loan Agreement (Kilroy)]






--------------------------------------------------------------------------------



 
 
ROYAL BANK OF CANADA
 
 
 
 
By:
/s/ Dan LePage
 
 
Name: Dan LePage
Title:   Authorized Signatory



























































































[Signature Page - Term Loan Agreement (Kilroy)]






--------------------------------------------------------------------------------



 
 
MUFG UNION BANK, N.A.
 
 
 
 
By:
/s/ Juliana Matson
 
 
Name: Juliana Matson
Title:   Director



























































































[Signature Page - Term Loan Agreement (Kilroy)]






--------------------------------------------------------------------------------



 
 
U.S. BANK NATIONAL ASSOCIATION
 
 
 
 
By:
/s/ Patrick J. Brown
 
 
Name: Patrick J. Brown
Title:   Vice President



























































































[Signature Page - Term Loan Agreement (Kilroy)]






--------------------------------------------------------------------------------



 
 
BANK OF THE WEST, a California banking
corporation
 
 
 
 
By:
/s/ Kent Horiuchi
 
 
Name: Kent Horiuchi
Title:   Vice President
 
 
 
 
By:
/s/ Sarah J. Burns
 
 
Name: Sarah J. Burns
Title:   AVP

















































































[Signature Page - Term Loan Agreement (Kilroy)]






--------------------------------------------------------------------------------



 
 
SUMITOMO MISUI BANKING
CORPORATION
 
 
 
 
By:
/s/ Keith J. Connolly
 
 
Name: Keith J. Connolly
Title:   Managing Director



























































































[Signature Page - Term Loan Agreement (Kilroy)]






--------------------------------------------------------------------------------



 
 
COMERICA BANK
 
 
 
 
By:
/s/ Charles Weddell
 
 
Name: Charles Weddell
Title:   Vice President
 
 
 























































































[Signature Page - Term Loan Agreement (Kilroy)]






--------------------------------------------------------------------------------



 
 
KEYBANK NATIONAL ASSOCIATION
 
 
 
 
By:
/s/ Michael P. Szuba
 
 
Name: Michael P. Szuba
Title:   Vice President
 
 
 























































































[Signature Page - Term Loan Agreement (Kilroy)]






--------------------------------------------------------------------------------



EXHIBIT A
NOTE
$__________
New York, New York
 
[Date]



For value received, KILROY REALTY, L.P., a Delaware limited partnership (the
“Borrower”) promises to pay to _______________ (the “Bank”), for the account of
its Applicable Lending Office, the principal sum of _________________________
DOLLARS ($___________) or, if less, the aggregate unpaid principal amount of all
Loans made by the Bank to the Borrower pursuant to the Credit Agreement referred
to below on the Maturity Date. The Borrower promises to pay interest on the
unpaid principal amount of each such Loan on the dates and at the rate or rates
provided for in the Credit Agreement. All such payments of principal and
interest shall be made in lawful money of the United States in Federal or other
immediately available funds at the office of Administrative Agent under the
Credit Agreement (as defined below).


All Loans made by the Bank, the respective types and maturities thereof and all
repayments of the principal thereof shall be recorded by the Bank and, if the
Bank so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Loan then outstanding may be endorsed by the Bank on the schedule attached
hereto, or on a continuation of such schedule attached to and made a part
hereof; provided that the failure of the Bank to make any such recordation or
endorsement shall not affect the obligations of the Borrower hereunder or under
the Credit Agreement.


This Note is one of the Notes referred to in the Term Loan Agreement, dated as
of July 31, 2014, among the Borrower, the Banks party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and as Bank, J.P. Morgan Securities LLC, as
Joint Lead Arranger and Joint Bookrunner, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as Joint Lead Arranger and Joint Bookrunner, Wells Fargo
Securities, LLC, as Joint Lead Arranger and Joint Bookrunner, and Bank of
America, N.A., as Syndication Agent (as the same may be amended from time to
time, the “Credit Agreement”).




[Signature Page to Follow]





A-1

--------------------------------------------------------------------------------



Terms defined in the Credit Agreement are used herein with the same meanings.
Reference is made to the Credit Agreement for provisions for the prepayment
hereof and the acceleration of the maturity hereof.
 
 
KILROY REALTY, L.P., a Delaware limited partnership
 
 
 
 
By:
Kilroy Realty Corporation, a Maryland
corporation, its general partner
 
 
 
 
By:
 
 
 
Name: Tyler H. Rose
Title:   Executive Vice President, Chief Financial Officer and Secretary
 
 
 
 
By:
 
 
 
Name: Michelle Ngo
Title:   Senior Vice President and Treasurer
 
 
 










A-2

--------------------------------------------------------------------------------



Note (cont'd)
LOANS AND PAYMENTS OF PRINCIPAL


Date
Amount of
Loan
Type of
Loan
Amount of Principal
Repaid
Maturity
Date
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








A-3

--------------------------------------------------------------------------------



EXHIBIT B


UNENCUMBERED ASSET POOL PROPERTIES (FEE INTERESTS)
6/30/2014
Property
Location
2240 E. Imperial Highway
LA and Ventura
2250 E. Imperial Highway
LA and Ventura
12100 W. Olympic Boulevard
LA and Ventura
12200 W. Olympic Boulevard
LA and Ventura
12312 W. Olympic Boulevard
LA and Ventura
1633 26th Street
LA and Ventura
3130 Wilshire Boulevard
LA and Ventura
501 Santa Monica Boulevard
LA and Ventura
2829 Townsgate Road
LA and Ventura
2260 E. Imperial Highway
LA and Ventura
111 Pacifica
Orange County
999 Town & Country
Orange County
12225 El Camino Real
San Diego
12235 El Camino Real
San Diego
12780 El Camino Real
San Diego
12790 El Camino Real
San Diego
12348 High Bluff Drive
San Diego
12400 High Bluff Drive
San Diego
3579 Valley Center Drive
San Diego
3611 Valley Center Drive
San Diego
3661 Valley Center Drive
San Diego
3721 Valley Center Drive
San Diego
3811 Valley Center Drive
San Diego
6200 Greenwich Drive
San Diego
6220 Greenwich Drive
San Diego
13280 Evening Creek Drive South
San Diego
13290 Evening Creek Drive South
San Diego
13480 Evening Creek Drive North
San Diego
13500 Evening Creek Drive North
San Diego
13520 Evening Creek Drive North
San Diego
7525 Torrey Santa Fe
San Diego
7535 Torrey Santa Fe
San Diego
7545 Torrey Santa Fe
San Diego
7555 Torrey Santa Fe
San Diego
2355 Northside Drive
San Diego
2365 Northside Drive
San Diego
2375 Northside Drive
San Diego
2385 Northside Drive
San Diego
2305 Historic Decatur Road
San Diego
4921 Directors Place
San Diego




B-1

--------------------------------------------------------------------------------



Property
Region
4939 Directors Place
San Diego
4955 Directors Place
San Diego
10770 Wateridge Circle
San Diego
6260 Sequence Drive
San Diego
6290 Sequence Drive
San Diego
6310 Sequence Drive
San Diego
6340 Sequence Drive
San Diego
6350 Sequence Drive
San Diego
10390 Pacific Center Court
San Diego
10394 Pacific Center Court
San Diego
10398 Pacific Center Court
San Diego
10421 Pacific Center Court
San Diego
10445 Pacific Center Court
San Diego
10455 Pacific Center Court
San Diego
5717 Pacific Center Boulevard
San Diego
4100 Bohannon Drive
San Francisco
4200 Bohannon Drive
San Francisco
4300 Bohannon Drive
San Francisco
4400 Bohannon Drive
San Francisco
4500 Bohannon Drive
San Francisco
4600 Bohannon Drive
San Francisco
4700 Bohannon Drive
San Francisco
100 First Street
San Francisco
250 Brannan Street
San Francisco
201 Third Street
San Francisco
301 Brannan Street
San Francisco
4040 Civic Center
San Francisco
331 Fairchild Drive
San Francisco
599 Mathilda
San Francisco
360 Third Street
San Francisco
15050 NE 36th Street
Seattle
837 N. 34th Streeet
Seattle
10900 NE 4th Street
Seattle
401 Terry
Seattle




B-2

--------------------------------------------------------------------------------



EXHIBIT C


UNENCUMBERED ASSET POOL PROPERTIES (LEASEHOLD INTERESTS)
6/30/2014




Property
Location
3750 Kilroy Airport Way
Long Beach, CA
3760 Kilroy Airport Way
Long Beach, CA
3780 Kilroy Airport Way
Long Beach, CA
3800 Kilroy Airport Way
Long Beach, CA
3840 Kilroy Airport Way
Long Beach, CA
3880 Kilroy Airport Way
Long Beach, CA
3900 Kilroy Airport Way
Long Beach, CA
601 108th Avenue NE
Bellevue, WA






C-1

--------------------------------------------------------------------------------



EXHIBIT D


FORM OF ASSIGNMENT AND ASSUMPTION


ASSIGNMENT AND ASSUMPTION AGREEMENT


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Bank under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Bank) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.


1.
Assignor:
 
 
 
 
 
 
 
 
2.
Assignee:
 
 
 
 
 
[and is [a Bank] [an Affiliate of [identify Bank]1]]
 
 
 
 
 
 
3.
Borrower:
Kilroy Realty, L.P.
 
 
 
 
 
4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement



















_______________________
1    Select as applicable.

D-1

--------------------------------------------------------------------------------



5.
Credit Agreement:
The Term Loan Agreement dated as of July 31, 2014 among Kilroy Realty, L.P., the
Banks parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and
the other agents parties thereto
 
 
 
 
 
6.
Assigned Interest:
 
 
 



Facility Assigned2
Aggregate Amount of
Commitment/Loans
for all Banks
Amount of
Commitment/Loans
Assigned
Percentage Assigned
of
Commitment/Loans3
 
$
$
%
 
$
$
%
 
$
$
%



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The Assignee, if not already a Bank, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain material non-public information about the Borrower, the General Partner
and their Related Parties or their respective securities) will be made available
and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


[NAME OF ASSIGNOR]
 
By:
 
 
Title:
 
 
ASSIGNEE


[NAME OF ASSIGNEE]
 
 



















__________________________
2 
Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment,” “Term Loan Commitment,” etc.)

3 
Set forth, to at least 9 decimals, as a percentage of the applicable
Commitment/Loans of all Banks thereunder.


D-2

--------------------------------------------------------------------------------



By:
 
 
Title:



Consented to and Accepted:


JPMORGAN CHASE BANK, N.A., as
Administrative Agent


By_________________________________
Title:


[Consented to:]4     


KILROY REALTY, L.P.






By________________________________
Title:
































































__________________________
4    To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

D-3

--------------------------------------------------------------------------------




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Bank; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of the Agreement or (iv) the performance or observance by
the Borrower, any of its Subsidiaries or Affiliates or any other Person of any
of their respective obligations under the Credit Agreement.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Bank,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Bank thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Bank thereunder, (iv) it has received
a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Bank, and (v) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the
Agreement, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Agreement are required to be performed by
it as a Bank.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute

D-4

--------------------------------------------------------------------------------




one instrument. Acceptance and adoption of the terms of this Assignment and
Assumption by the Assignee and the Assignor by Electronic Signature or delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by any Electronic System shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.



D-5

--------------------------------------------------------------------------------



EXHIBIT I-1


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Term Loan Agreement dated as of July 31, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Kilroy Realty, L.P., as Borrower, JPMorgan Chase Bank, N.A.,
as Administrative Agent, and each Bank from time to time party thereto.


Pursuant to the provisions of Section 8.4(f)(ii)(B)(3) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF BANK]
 
 
By:
 
 
Name:
 
Title:



Date: ________ __, 201[_]



I-1-1

--------------------------------------------------------------------------------



EXHIBIT I-2


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Banks That Are Partnerships For U.S. Federal Income Tax Purposes)




Reference is hereby made to the Term Loan Agreement dated as of July 31, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Kilroy Realty, L.P., as Borrower, JPMorgan Chase Bank, N.A.,
as Administrative Agent, and each Bank from time to time party thereto.


Pursuant to the provisions of 8.4(f)(ii)(B)(4) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF BANK]
 
 
By:
 
 
Name:
 
Title:



Date: ________ __, 201[_]



I-2-1

--------------------------------------------------------------------------------



EXHIBIT I-3


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Term Loan Agreement dated as of July 31, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Kilroy Realty, L.P., as Borrower, JPMorgan Chase Bank, N.A.,
as Administrative Agent, and each Bank from time to time party thereto.


Pursuant to the provisions of 8.4(f)(ii)(B)(4) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Bank with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Bank in writing, and (2)
the undersigned shall have at all times furnished such Bank with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
 
 
By:
 
 
Name:
 
Title:





Date: ________ __, 201[_]



I-3-1

--------------------------------------------------------------------------------



EXHIBIT I-4


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Term Loan Agreement dated as of July 31, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Kilroy Realty, L.P., as Borrower, JPMorgan Chase Bank, N.A.,
as Administrative Agent, and each Bank from time to time party thereto.


Pursuant to the provisions of 8.4(f)(ii)(B)(4) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Bank and (2) the undersigned shall have at all times furnished
such Bank with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
 
 
By:
 
 
Name:
 
Title:



Date: ________ __, 201[_]





I-4-1

--------------------------------------------------------------------------------



SCHEDULE 1


COMMITMENTS


Lender
Commitment
JPMORGAN CHASE BANK, N.A.
$4,750,000
BANK OF AMERICA, N.A.
$4,750,000
WELLS FARGO BANK, NATIONAL
ASSOCIATION
$4,750,000
BARCLAYS BANK PLC
$4,062,500
COMPASS BANK
$4,062,500
PNC BANK, NATIONAL ASSOCIATION
$4,062,500
ROYAL BANK OF CANADA
$4,062,500
MUFG UNION BANK, N.A.
$4,062,500
U.S. BANK NATIONAL ASSOCIATION
$4,062,500
BANK OF THE WEST, N.A.
$3,125,000
SUMITOMO MITSUI BANKING CORPORATION
$3,125,000
COMERICA BANK
$2,562,500
KEYBANK NATIONAL ASSOCIATION
$2,562,500
TOTAL
$50,000,000


















Sch.1-1

--------------------------------------------------------------------------------



SCHEDULE 4.22


LABOR MATTERS


None.





Sch. 4.22

